Exhibit 10.1

EXECUTION VERSION

 

 

 

 

LOGO [g888787dsp10003.jpg]

TERM LOAN AGREEMENT

dated as of March 16, 2020,

among

HESS CORPORATION,

THE LENDERS PARTY HERETO,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

JPMORGAN CHASE BANK, N.A.,

as Sole Lead Arranger and Sole Bookrunner

 

 

 

 

 

[CS&M Ref No. 6701-425]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

 

Definitions

 

SECTION 1.01.

  Defined Terms      1  

SECTION 1.02.

  Classification of Loans and Borrowings      22  

SECTION 1.03.

  Terms Generally      23  

SECTION 1.04.

  Accounting Terms; GAAP      23  

SECTION 1.05.

  Interest Rates; LIBOR Notification      24  

SECTION 1.06.

  Divisions      24   ARTICLE II

 

The Credits

 

SECTION 2.01.

  Commitments      25  

SECTION 2.02.

  Loans and Borrowings      25  

SECTION 2.03.

  Requests for Borrowings      25  

SECTION 2.04.

  [Reserved]      26  

SECTION 2.05.

  [Reserved]      26  

SECTION 2.06.

  [Reserved]      26  

SECTION 2.07.

  Funding of Borrowings      26  

SECTION 2.08.

  Interest Elections      27  

SECTION 2.09.

  Termination and Reduction of Commitments      28  

SECTION 2.10.

  Repayment of Loans; Evidence of Debt      28  

SECTION 2.11.

  Prepayment of Loans      29  

SECTION 2.12.

  Fees      30  

SECTION 2.13.

  Interest      30  

SECTION 2.14.

  Alternate Rate of Interest      31  

SECTION 2.15.

  Increased Costs      32  

SECTION 2.16.

  Break Funding Payments      33  

SECTION 2.17.

  Taxes      34  

SECTION 2.18.

  Payments Generally; Pro Rata Treatment; Sharing of Setoffs      37  

SECTION 2.19.

  Mitigation Obligations; Replacement of Lenders      38  

SECTION 2.20.

  [Reserved]      39  

SECTION 2.21.

  Defaulting Lenders      39  

 

i



--------------------------------------------------------------------------------

ARTICLE III

 

Representations and Warranties

 

SECTION 3.01.

  Corporate Existence and Power; Compliance with Law and Agreements      40  

SECTION 3.02.

  Corporate Authority      40  

SECTION 3.03.

  Enforceability      40  

SECTION 3.04.

  Financial Condition; No Material Adverse Effect      41  

SECTION 3.05.

  Litigation      41  

SECTION 3.06.

  ERISA      41  

SECTION 3.07.

  Environmental Matters      41  

SECTION 3.08.

  Federal Regulations      41  

SECTION 3.09.

  Investment Company Status      41  

SECTION 3.10.

  Scheduled Debt      42  

SECTION 3.11.

  Anti-Corruption Laws and Sanctions      42   ARTICLE IV

 

Conditions

 

SECTION 4.01.

  Conditions to Effectiveness      42  

SECTION 4.02.

  Conditions to the Funding Date      43   ARTICLE V

 

Affirmative Covenants

 

SECTION 5.01.

  Financial Statements and Other Information      44  

SECTION 5.02.

  Notices of Material Events      45  

SECTION 5.03.

  Existence; Conduct of Business      45  

SECTION 5.04.

  Insurance      45  

SECTION 5.05.

  Compliance with Laws      46  

SECTION 5.06.

  Use of Proceeds      46   ARTICLE VI

 

Negative Covenants

 

SECTION 6.01.

  Liens      46  

SECTION 6.02.

  Fundamental Changes      47  

SECTION 6.03.

  Restrictive Agreements      48  

SECTION 6.04.

  Future Subsidiary Guarantees      48  

SECTION 6.05.

  Capitalization Ratios      48  

 

ii



--------------------------------------------------------------------------------

ARTICLE VII Events of Default ARTICLE VIII The Administrative Agent ARTICLE IX
[Reserved] ARTICLE X Miscellaneous

SECTION 10.01.

  Notices    55

SECTION 10.02.

  Waivers; Amendments    57

SECTION 10.03.

  Expenses; Indemnity; Damage Waiver    58

SECTION 10.04.

  Successors and Assigns    60

SECTION 10.05.

  Survival    63

SECTION 10.06.

  USA PATRIOT Act and the Beneficial Ownership Regulation    63

SECTION 10.07.

  Counterparts; Integration; Effectiveness; Electronic Execution    63

SECTION 10.08.

  Severability    64

SECTION 10.09.

  Right of Setoff    64

SECTION 10.10.

  Governing Law; Jurisdiction; Consent to Service of Process; Process Agent;
Waiver of Immunity    64

SECTION 10.11.

  WAIVER OF JURY TRIAL    65

SECTION 10.12.

  Headings    65

SECTION 10.13.

  Confidentiality; Non-Public Information    65

SECTION 10.14.

  No Fiduciary Relationship    67

SECTION 10.15.

  [Reserved]    67

SECTION 10.16.

  Interest Rate Limitation    67

SECTION 10.17.

  Acknowledgement and Consent to Bail-In of Affected Financial Institutions   
67

 

iii



--------------------------------------------------------------------------------

SCHEDULES:

 

Schedule 2.01

  Commitments

Schedule 3.10

  Scheduled Debt

Schedule 6.01

  Existing Liens

EXHIBITS:

 

Exhibit A

  Form of Assignment and Acceptance

Exhibit B

  Form of Note

Exhibit C

  Form of Borrowing Request

Exhibit D

  Form of Interest Election Request

Exhibit E

  [Reserved]

Exhibit F

  [Reserved]

Exhibit G-1

  [Reserved]

Exhibit G-2

  [Reserved]

Exhibit H-1

  Form of U.S. Tax Certificate (Foreign Lenders that are Not Partnerships)

Exhibit H-2

  Form of U.S. Tax Certificate (Foreign Participants that are Not Partnerships)

Exhibit H-3

  Form of U.S. Tax Certificate (Foreign Participants that are Partnerships)

Exhibit H-4

  Form of U.S. Tax Certificate (Foreign Lenders that are Partnerships)

 

iv



--------------------------------------------------------------------------------

TERM LOAN AGREEMENT dated as of March 16, 2020, among HESS CORPORATION, a
Delaware corporation; the LENDERS party hereto; and JPMORGAN CHASE BANK, N.A.,
as Administrative Agent.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, are bearing interest at a rate determined
by reference to the Alternate Base Rate.

“Accommodation Guarantee Indebtedness” has the meaning assigned to such term in
clause (e) of Article VII.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent hereunder and under the other Loan Documents, and its
successors in such capacity as provided in Article VIII.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” means this Term Loan Agreement.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus 1/2 of 1% per annum and (c) the Adjusted LIBO Rate on such day (or
if such day is not a Business Day, the immediately preceding Business Day) for a
deposit in dollars with a maturity of one month plus 1% per annum. For purposes
of clause (c) above, the Adjusted LIBO Rate on any day shall be based on the
LIBO Screen Rate (or, if the LIBO Screen Rate is not available for a maturity of
one



--------------------------------------------------------------------------------

month, the Interpolated Screen Rate) at approximately 11:00 a.m., London time,
on such day for deposits in dollars with a maturity of one month; provided that
if such rate shall be less than zero, such rate shall be deemed to be zero. Any
change in the Alternate Base Rate due to a change in the Prime Rate, the NYFRB
Rate or the Adjusted LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the NYFRB Rate or the Adjusted
LIBO Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.14 (for the avoidance of doubt,
only until an amendment hereto has become effective pursuant to
Section 2.14(b)), then the Alternate Base Rate shall be the greater of
clauses (a) and (b) above and shall be determined without reference to
clause (c) above.

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or its Subsidiaries from time to time concerning or
relating to bribery or corruption.

“Applicable Rate” means, for any day, with respect to any Eurodollar Loan or ABR
Loan, the applicable rate per annum set forth below under the caption
“Eurodollar Spread” or “ABR Spread”, in each case based upon the Public Debt
Ratings applicable on such day:

 

Public Debt Rating

   Eurodollar Spread     ABR Spread  

Level I

³ Baa3 / BBB-/ BBB-

     2.250 %      1.250 % 

Level II

Ba1 / BB+/ BB+

     2.575 %      1.575 % 

Level III

< Ba1 / BB+/ BB+ or unrated

     2.725 %      1.725 % 

; provided that, for each Level, each of the Eurodollar Spreads and ABR Spreads
set forth in the grid above will increase by (a) from and after the first
anniversary of the Effective Date and until the second anniversary of the
Effective Date, 25 basis points per annum and (b) from and after the second
anniversary of the Effective Date, 50 basis points per annum.

For purposes of the foregoing, (a) if only one or two of the Rating Agencies
shall have in effect a Public Debt Rating, the Applicable Rate shall be
determined by reference to the available rating or ratings; provided that if
neither S&P nor Moody’s shall have in effect a Public Debt Rating, the
Applicable Rate will be determined by reference to Level III as set forth in the
grid above; (b) if none of the Rating Agencies shall have in effect a Public
Debt Rating, the Applicable Rate will be determined by reference to Level III as
set forth in the grid above; (c) if the Public Debt Ratings established by the
Rating Agencies shall fall within different Levels, the Applicable Rate shall be
determined by reference to the lower of the two highest Public Debt Ratings,
provided that if the higher of such two Public Debt Ratings is more than one
Level above the second highest of such Public Debt Ratings, the Applicable Rate
shall be determined by reference to the Level immediately above that
corresponding to such second highest Public Debt Rating; (d) if the Public Debt
Rating established by any Rating Agency shall be changed, such

 

2



--------------------------------------------------------------------------------

change shall be effective as of the date on which such change is first announced
publicly by such Rating Agency; and (e) if any Rating Agency shall change the
basis on which Public Debt Ratings are established, each reference to the Public
Debt Rating announced by such Rating Agency shall refer to the then equivalent
rating by such Rating Agency.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

“Arranger” means JPMorgan Chase Bank, N.A., in its capacity as the sole lead
arranger and sole bookrunner for the Facility.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required by Section 10.04), and accepted by the Administrative Agent, in the
form of Exhibit A or any other form approved by the Administrative Agent.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their Affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or has taken any action indicating
its consent to, approval of or acquiescence in, any such proceeding or
appointment; provided that (a) a Bankruptcy Event shall not result solely by
virtue of any ownership interest, or the acquisition of any ownership interest,
in such Person by a Governmental Authority, provided, however, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any agreements made by such Person, and (b) a Bankruptcy Event shall
not result solely by virtue of an Undisclosed Administration.

 

3



--------------------------------------------------------------------------------

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Borrower giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to the LIBO Rate for U.S. dollar-denominated syndicated credit
facilities and (b) the Benchmark Replacement Adjustment; provided that if the
Benchmark Replacement as so determined would be less than zero, the Benchmark
Replacement will be deemed to be zero for all purposes of this Agreement;
provided further that any such Benchmark Replacement shall be administratively
feasible as determined by the Administrative Agent in its reasonable discretion.

“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment (which may be a positive or
negative value or zero), that has been selected by the Administrative Agent and
the Borrower giving due consideration to (a) any selection or recommendation of
a spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the LIBO Rate with the applicable Unadjusted
Benchmark Replacement by the Relevant Governmental Body and/or (b) any evolving
or then-prevailing market convention for determining a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement for U.S. dollar-denominated syndicated credit facilities at such
time (for the avoidance of doubt, such Benchmark Replacement Adjustment shall
not be in the form of a reduction to the Applicable Rate).

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate”, the definition of “Interest
Period”, timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
in its reasonable discretion, in consultation with the Borrower, may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:

(a) in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event”, the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
the LIBO Screen Rate permanently or indefinitely ceases to provide the LIBO
Screen Rate; or

(b) in the case of clause (c) of the definition of “Benchmark Transition Event”,
the date of the public statement or publication of information referenced
therein.

 

4



--------------------------------------------------------------------------------

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:

(a) a public statement or publication of information by or on behalf of the
administrator of the LIBO Screen Rate announcing that such administrator has
ceased or will cease to provide the LIBO Screen Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate;

(b) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the LIBO Screen Rate, a resolution authority with jurisdiction over the
administrator for the LIBO Screen Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBO Screen
Rate, in each case which states that the administrator of the LIBO Screen Rate
has ceased or will cease to provide the LIBO Screen Rate permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate; and/or

(c) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate announcing that the
LIBO Screen Rate is no longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (a) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with
Section 2.14 and (b) ending at the time that a Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder pursuant to Section 2.14.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation,
substantially similar in form to the form of Certification Regarding Beneficial
Owners of Legal Entity Customers published jointly, in May 2018, by the Loan
Syndications and Trading Association and Securities Industry and Financial
Markets Association.

 

5



--------------------------------------------------------------------------------

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in and subject to Section 4975 of the Code or (c) any Person whose
assets include (for purposes of the Plan Asset Regulations or otherwise for
purposes of Title I of ERISA or Section 4975 of the Code) the assets of any such
“employee benefit plan” or “plan”.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Hess Corporation, a Delaware corporation.

“Borrower Capitalization Ratio” means, on any date of determination, the ratio
of (a) Total Consolidated Debt on such date to (b) Total Capitalization on such
date.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Request” means a request by the Borrower for Loans in accordance with
Section 2.03, which, if in writing, shall be substantially in the form of
Exhibit C or any other form acceptable to the Administrative Agent.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that the term “Business Day” shall also exclude, when
used in connection with a Eurodollar Loan, any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Lease” means, with respect to any Person which is the lessee
thereunder, any lease or charter of property, real or personal, which would, in
accordance with GAAP, be recorded as an asset under a capital lease on a balance
sheet of such Person.

“Capitalized Lease Obligation” means, with respect to any Person on any date,
the amount which would, in accordance with GAAP, be recorded as an obligation
under a Capital Lease on a balance sheet of such Person as lessee under such
Capital Lease as at such date. For all purposes of this Agreement, Capitalized
Lease Obligations shall be deemed to be Debt secured by a Lien on the assets
subject to the applicable Capital Lease.

“Change in Law” means (a) the adoption or taking effect of any law, rule,
regulation or treaty after the Effective Date, (b) any change in any law, rule,
regulation or treaty or in the interpretation or application thereof by any
Governmental Authority after the Effective Date or (c) compliance by any Lender
(or, for purposes of Section 2.15(b), by any lending office of such Lender or by
such Lender’s holding company, if any) with any request, rule, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the Effective Date; provided that, notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules guidelines or
directives

 

6



--------------------------------------------------------------------------------

promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign financial regulatory authorities, in each case pursuant to Basel III,
shall in each case be deemed to be a “Change in Law”, regardless of the date
enacted, adopted, promulgated or issued.

“Charges” has the meaning assigned to such term in Section 10.16.

“Code” means the Internal Revenue Code of 1986.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans hereunder, expressed as an amount representing the maximum
aggregate principal amount of the Loans to be made by such Lender hereunder, as
such commitment may be (a) reduced from time to time pursuant to Section 2.09
and (b) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 10.04. The initial amount of each Lender’s
Commitment is set forth on Schedule 2.01 or in the Assignment and Acceptance
pursuant to which such Lender shall have assumed its Commitment, as applicable.
The aggregate amount of the Lenders’ Commitments on the Effective Date is
$1,000,000,000.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of the Borrower
pursuant to any Loan Document or the transactions contemplated therein that is
distributed to the Administrative Agent or any Lender by means of electronic
communications pursuant to Section 10.01, including through any Electronic
System.

“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:

(a) the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; or

(b) if, and to the extent that, the Administrative Agent determines that
Compounded SOFR cannot be determined in accordance with clause (a) above, then
the rate, or methodology for this rate, and conventions for this rate that the
Administrative Agent determines in its reasonable discretion are substantially
consistent with any evolving or then-prevailing market convention for
determining compounded SOFR for U.S. dollar-denominated syndicated credit
facilities at such time;

provided that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (a) or (b) above
is not administratively feasible for the Administrative Agent, then Compounded
SOFR will be deemed unable to be determined for purposes of the definition of
“Benchmark Replacement”.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

7



--------------------------------------------------------------------------------

“Consolidated Current Liabilities” means, on any date, all amounts which, in
accordance with GAAP, would be classified as current liabilities on a
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries as
at such date.

“Consolidated Intangibles” means, on any date, all assets of the Borrower and
its Consolidated Subsidiaries, determined on a consolidated basis, that would,
in accordance with GAAP, be classified as intangible assets on a consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries as at such date,
including, without limitation, unamortized debt discount and expense,
unamortized organization and reorganization expense, costs in excess of the fair
market value of acquired companies, patents, trade or service marks, franchises,
trade names, goodwill and the amount of all write-ups in the book value of
assets resulting from any revaluation thereof (other than revaluations arising
out of foreign currency valuations in accordance with GAAP).

“Consolidated Net Tangible Assets” means, on any date, an amount equal to
(a) the amount that would, in accordance with GAAP, be included as total assets
on the consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as at such date minus (b) the sum of (i) Consolidated Intangibles
at such date and (ii) Consolidated Current Liabilities at such date; provided
that (A) the amount of assets under clause (a) above and the amount of
Consolidated Intangibles under clause (b)(i) above shall, in each case, be
determined excluding all assets of any Midstream Subsidiary (and, in the case of
clause (a) above, excluding any equity interests of the Borrower or any
Consolidated Subsidiary in any Midstream Subsidiary) and (B) the amount of
Consolidated Current Liabilities under clause (b)(ii) above shall exclude any
current liabilities of the Midstream Subsidiaries, provided that to the extent
such current liabilities are Guaranteed by the Borrower or any Consolidated
Subsidiary (other than a Midstream Subsidiary), the amount of such current
liabilities that are so Guaranteed shall be included in determining Consolidated
Current Liabilities.

“Consolidated Subsidiaries” means, with respect to any Person on any date, all
Subsidiaries and other entities whose accounts are consolidated with the
accounts of such Person as of such date in accordance with GAAP.

“Continuing Directors” has the meaning assigned to such term in clause (i) of
Article VII.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Corresponding Tenor” means, with respect to a Benchmark Replacement, a tenor
(including overnight) having approximately the same length (disregarding any
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBO Rate.

 

8



--------------------------------------------------------------------------------

“Credit Party” means the Administrative Agent and each Lender.

“Debt” means, with respect to any Person, (a) indebtedness for borrowed money
(including indebtedness evidenced by debt securities), (b) obligations to pay
the deferred purchase price of property or services, except trade accounts
payable in the ordinary course of business, (c) Capitalized Lease Obligations,
in the case of each of the foregoing clauses (a) through (c), for which such
Person or any of its Consolidated Subsidiaries shall be liable as primary
obligor or under any Guarantee of any such indebtedness or other such
obligations of an entity not included in such Person’s consolidated financial
statements and (d) any such indebtedness or other such obligations of any entity
not included in such Person’s consolidated financial statements secured in any
manner by any Lien upon any assets of such Person or any of its Consolidated
Subsidiaries; provided that for purposes of the computation of any Debt under
this Agreement there shall be no duplication of any item of primary or other
indebtedness or other obligation referred to above, whether such item reflects
the indebtedness or other obligation of such Person or any of its Consolidated
Subsidiaries or of any entity not included in such Person’s consolidated
financial statements; and provided further that when computing Debt of the
Borrower and its Consolidated Subsidiaries (other than for purposes of
Section 6.01) the first $100,000,000 in the aggregate for which the Borrower and
its Consolidated Subsidiaries shall be liable under any Guarantee of any Debt of
a Person the accounts of which are not consolidated with the accounts of the
Borrower in its consolidated financial statements shall be excluded from the
computation of Debt of the Borrower and its Consolidated Subsidiaries.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, (i) to fund any portion of its
Loans or (ii) to pay to any Credit Party any other amount required to be paid by
it hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified in such writing, including, if applicable, by reference to a specific
Default) has not been satisfied, (b) has notified the Borrower or any Credit
Party in writing, or has made a public statement, to the effect that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good-faith determination that a condition precedent
(specifically identified in such writing, including, if applicable, by reference
to a specific Default) to funding a Loan cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after written request by the Administrative Agent made in
good faith to provide a certification in writing from an authorized officer of
such Lender that it will comply with its obligations to fund prospective Loans;
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon receipt of such certification by the Administrative Agent in
form and substance reasonably satisfactory to the Administrative Agent or
(d) has become, or the Lender Parent of which has become, the subject of a
Bankruptcy Event or a Bail-In Action.

 

9



--------------------------------------------------------------------------------

“Delayed Draw Availability Period” means the period from and including the
Effective Date to, and including, the Delayed Draw Funding Deadline.

“Delayed Draw Funding Deadline” means the date that is 30 days after the
Effective Date.

“Dividing Person” has the meaning assigned to it in the definition of
“Division”.

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

“dollars” or “$” refers to lawful money of the United States of America.

“Early Opt-in Election” means the occurrence of:

(a) (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Borrower)
that the Required Lenders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 2.14(b), are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace the LIBO Rate, and

(b) (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country that is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country that is a parent
of an institution described in clause (a) above or (c) any institution
established in an EEA Member Country that is a Subsidiary of an institution
described in clause (a) or (b) above and is subject to consolidated supervision
with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions set forth in
Section 4.01 are satisfied.

 

10



--------------------------------------------------------------------------------

“Electronic Signature” means an electronic signature, sound, symbol or process
attached to, or associated with, a contract or other record and adopted by a
Person with the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including email, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent or any of its Related Parties or any other Person,
providing for access to data protected by passcodes or other security system.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any commercial bank, insurance company, investment or
mutual fund or other Person that is an “accredited investor” (as defined in
Regulation D under the Securities Act) and that extends credit or buys loans in
the ordinary course of business, other than, in each case, (i) a Defaulting
Lender or a Lender Parent thereof, (ii) the Borrower or any of its Subsidiaries
or (iii) a natural person.

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment, threatened or endangered
species, the release of any materials into the environment or, as it relates to
exposure to hazardous or toxic materials, health and safety.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) release, threatened release, spill,
discharge, disposal, emission or injection of any Hazardous Materials into, or
migration of Hazardous Materials through, the environment or (e) any contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Credit Party or required to be deducted or withheld from a payment to a Credit
Party: (a) income or franchise Taxes imposed on (or measured by) net income, in
each case (i) by the United States of America (or any political subdivision or
taxing authority thereof or therein), or by the

 

11



--------------------------------------------------------------------------------

jurisdiction under the laws of which such Credit Party is organized or in which
its principal office is located or, in the case of any Lender, in which its
applicable lending office is located or (ii) that are Other Connection Taxes,
(b) any branch profits Taxes imposed by the United States of America or any
similar Tax imposed by any other jurisdiction in which any Lender is located,
(c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 2.19(b)) or any foreign branch or
Affiliate of a Lender caused by such Lender to make a Loan under
Section 2.02(b), any U.S. Federal withholding Tax that is imposed on amounts
payable to such Foreign Lender pursuant to any laws in effect at the time such
Foreign Lender becomes a party to this Agreement or such foreign branch or
Affiliate is caused to make such a Loan, except to the extent that such Foreign
Lender’s assignor (if any) was entitled, at the time of assignment, to receive
additional amounts from the Borrower with respect to such withholding Tax
pursuant to Section 2.17(a), (d) Taxes attributable to such Credit Party’s
failure or inability to comply with Section 2.17(f), and (e) any Taxes imposed
under FATCA.

“Existing Revolving Credit Agreement” means the Credit Agreement, dated as of
April 18, 2019, among the Borrower, the borrowing subsidiaries from time to time
party thereto, the lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent.

“Facility” means the term loan facility provided for herein.

“FATCA” means Sections 1471 through 1474 of the Code, as of the Effective Date
(and any amended or successor version that is substantively comparable and not
materially more onerous to comply with), and any regulations or official
interpretations thereof, any intergovernmental agreements entered into
thereunder and any agreements entered into pursuant to Section 1471(b)(1) of the
Code, or any U.S. or non-U.S. fiscal or regulatory legislation, rules, guidance
notes or practices adopted pursuant to any intergovernmental agreement entered
into in connection with the implementation of such sections of the Code or
analogous provisions of non-U.S. law.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions,
as determined in such manner as shall be set forth on the NYFRB Website from
time to time, and published on the next succeeding Business Day by the NYFRB as
the effective federal funds rate; provided that if such rate shall be less than
zero, such rate shall be deemed to be zero for all purposes of this Agreement.

“Fee Letter” means the Fee Letter dated March 16, 2020, between the Borrower and
JPMorgan Chase Bank, N.A., executed in connection with the Facility.

“Financial Officer” means, with respect to the Borrower, the chief financial
officer, principal accounting officer, treasurer or controller of the Borrower;
provided that, when such term is used in reference to any document executed by,
or a certification of, a Financial Officer, the secretary or assistant secretary
of such Person shall have delivered an incumbency certificate to or shall have
an incumbency certificate on file with the Administrative Agent as to the
authority of such individual acting in such capacity.

“Fitch” means Fitch Ratings, Inc., or any successor to its rating agency
business.

 

12



--------------------------------------------------------------------------------

“Foreign Lender” means a Lender that is not a U.S. Person.

“Funding Date” means, with respect to any Loan or any Borrowing, the date on
which such Loan, or the Loans comprising such Borrowing, is or are made pursuant
to Section 2.01.

“GAAP” means, subject to Section 1.04, generally accepted accounting principles
in the United States of America as in effect from time to time (including any
requirements thereof promulgated by the SEC).

“GIP JV Partner” means GIP II Blue Holding Partnership, L.P., a Delaware limited
partnership, any of its successors or assigns or any other Affiliate or
investment fund of Global Infrastructure Partners.

“Governmental Authority” means the government of the United States of America or
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).

“Guarantee” by any Person means any direct or indirect undertaking to assume,
guarantee, endorse, contingently agree to purchase or to provide funds for the
payment of, or otherwise become liable in respect of, any obligation of any
other Person, excluding endorsements for collection or deposit in the ordinary
course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, well completion and fracturing fluids,
asbestos or asbestos containing materials, polychlorinated biphenyls, radon gas,
infectious or medical wastes and all other substances or wastes of any nature
regulated pursuant to any Environmental Law.

“Hess JV” means Hess Infrastructure Partners GP LLC, a Delaware limited
liability company.

“IBA” has the meaning assigned to such term in Section 1.05.

“in writing” means any written communication (including communication by
facsimile and electronic communication) delivered in accordance with
Section 10.01.

“Indemnified Taxes” means Taxes, other than (a) Excluded Taxes and (b) Other
Taxes.

“Indemnitee” has the meaning assigned to such term in Section 10.03(b).

“Information” has the meaning assigned to such term in Section 10.13.

 

13



--------------------------------------------------------------------------------

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08, which, if in writing,
shall be substantially in the form of Exhibit D or any other form acceptable to
the Administrative Agent.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day during such Interest Period
that occurs at intervals of three months’ duration after the first day of such
Interest Period.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one week (if generally
available) or one, two, three or six months thereafter, as the Borrower may
elect; provided that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless (other than in the case of a one week Interest Period), such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (b) any
Interest Period (other than a one week Interest Period) that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period and (c) except with respect to the Loans of any Lender that
otherwise agrees, any Interest Period that otherwise would extend beyond the
Maturity Date shall end on the Maturity Date. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interpolated Screen Rate” means, at any time, with respect to any Eurodollar
Borrowing for any Interest Period or the definition of the term “Alternate Base
Rate”, the rate per annum (rounded to the same number of decimal places as the
LIBO Screen Rate) determined by the Administrative Agent (which determination
shall be conclusive and binding absent manifest error) to be equal to the rate
that results from interpolating on a linear basis between (a) the LIBO Screen
Rate for the longest period for which the LIBO Screen Rate is available that is
shorter than the applicable period and (b) the LIBO Screen Rate for the shortest
period for which the LIBO Screen Rate is available that exceeds the applicable
period, in each case, at such time.

“Lender Parent” means, with respect to any Lender, any Person in respect of
which such Lender is a Subsidiary.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Acceptance.

“LIBO Rate” means, with respect to each Interest Period pertaining to a
Eurodollar Borrowing, the LIBO Screen Rate at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period;
provided that if no LIBO Screen Rate shall be available at such time for a
particular period, then the LIBO Rate for such period shall be the Interpolated
Screen Rate. Notwithstanding the foregoing, if the LIBO Rate, determined as
provided above, would otherwise be less than zero, then the LIBO Rate shall be
deemed to be zero for all purposes of this Agreement.

 

14



--------------------------------------------------------------------------------

“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period or with respect to any determination of the
Alternate Base Rate pursuant to clause (c) of the definition thereof, the London
interbank offered rate as administered by the ICE Benchmark Administration (or
any other Person that takes over the administration of such rate) for deposits
in dollars (for delivery on the first day of such Interest Period) for a period
equal in length to the applicable period as displayed on the Reuters screen page
that displays such rate (currently LIBOR01 or LIBOR02) (or, in the event such
rate does not appear on a page of the Reuters screen, on the appropriate page of
such other information service that publishes such rate as shall be selected by
the Administrative Agent from time to time as an authorized information vendor
for displaying such rates in its reasonable discretion).

“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any agreement to give any of the foregoing), any
conditional sale or other title retention agreement, or any lease in the nature
thereof.

“Loan Documents” means, collectively, this Agreement, each Note, any other
agreement, instrument or document executed in connection herewith and therewith
that is designated as a “Loan Document” for purposes hereof by a written
agreement of the Borrower and the Administrative Agent (or the Borrower and the
Required Lenders) and, other than for purposes of Section 10.02, the Fee Letter,
in each case as the same may be amended, restated, supplemented or otherwise
modified from time to time.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Material Adverse Effect” means (a) when used in any representation and warranty
or covenant of the Borrower on and as of the Effective Date or the Funding Date,
any event, development or circumstance that has had or, other than as such term
is used in Section 3.04(b), could reasonably be expected to have a material
adverse effect on (i) the business, assets, property or financial condition of
the Borrower and its Consolidated Subsidiaries taken as a whole, or (ii) the
validity or enforceability of this Agreement or the rights and remedies of the
Administrative Agent or the Lenders hereunder and (b) when used in any
representation and warranty or covenant of the Borrower on any date after the
Effective Date (but excluding the Funding Date), any change in the consolidated
financial condition or operations of the Borrower and its Consolidated
Subsidiaries from that set forth in the audited consolidated financial
statements of the Borrower as of and for the fiscal year ended December 31,
2019, that is likely to affect materially and adversely the Borrower’s ability
to comply with Section 6.05 or to perform its other obligations to the Lenders
under this Agreement.

“Material Indebtedness” means Debt (other than the Loans) in an aggregate
principal amount exceeding $150,000,000.

 

15



--------------------------------------------------------------------------------

“Maturity Date” means March 16, 2023; provided, however, that if such date is
not a Business Day, then the Maturity Date shall be the next preceding Business
Day.

“Maximum Rate” has the meaning assigned to such term in Section 10.16.

“Midstream GP LLC” means Hess Midstream GP LLC, a Delaware limited liability
company.

“Midstream MLP” means Hess Midstream LP, a Delaware limited partnership.

“Midstream MLP GP” means Hess Midstream GP LP, a Delaware limited partnership.

“Midstream Subsidiaries” means each of:

(a) Hess JV (or (i) any of its successors and any Subsidiary of the Borrower
that is a direct or indirect parent of Hess JV and that is jointly owned by the
Borrower and the GIP JV Partner and (ii) in the case of any Person described in
clause (i) above that is a limited partnership, the general partner of such
Person);

(b) Midstream MLP, Midstream MLP GP and Midstream GP LLC (or, in each case, any
of their respective successors);

(c) any Subsidiary of any of the Persons described in clause (a) or (b) above;
and

(d) any other Subsidiary of the Borrower that engages solely in a midstream
energy business that is materially consistent with the midstream energy
activities of the Subsidiaries of the Borrower described in clause (a) through
(c) above.

“MNPI” means material non-public information concerning the Borrower or any
Subsidiary or any other Affiliate thereof or any of their respective securities
within the meaning of United States federal and state securities laws.

“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.

“Note” has the meaning assigned to such term in Section 2.10(e).

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a federal funds broker of recognized
standing selected by it; provided further that if any of the foregoing rates
shall be less than zero, such rate shall be deemed to be zero for all purposes
of this Agreement.

 

16



--------------------------------------------------------------------------------

“NYFRB Website” means the website of the NYFRB at http://www.newyorkfed.org, or
any successor source.

“Other Connection Taxes” means, with respect to any Lender or the Administrative
Agent, Taxes imposed as a result of a present or former connection between such
Lender or the Administrative Agent and the jurisdiction imposing such Taxes
(other than connections arising from such Lender or the Administrative Agent
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to any Loan Document except to the
extent any such Taxes are Other Connection Taxes imposed with respect to an
assignment (other than an assignment made pursuant to Section 2.19(b)).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on the NYFRB Website from time to time, and
published on the next succeeding Business Day by the NYFRB as an overnight bank
funding rate; provided that if such rate shall be less than zero, such rate
shall be deemed to be zero for all purposes of this Agreement.

“Participant” has the meaning assigned to such term in Section 10.04(e).

“Participant Register” has the meaning assigned to such term in
Section 10.04(e).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in good faith by appropriate proceedings and as to which appropriate reserves
have been set aside in accordance with GAAP;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, and repairmen’s Liens,
Liens for crew’s wages or salvage (or making deposits to release such Liens) and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in good faith by appropriate proceedings and as to which appropriate
reserves have been set aside in accordance with GAAP;

 

17



--------------------------------------------------------------------------------

(c) Liens on standard industry terms imposed by charter parties or under
contracts of affreightment;

(d) Liens arising out of judgments or awards against the Borrower or any of its
Consolidated Subsidiaries with respect to which the Borrower or such
Consolidated Subsidiary at the time shall currently be prosecuting an appeal or
proceedings for review and with respect to which it shall have secured a stay of
execution pending such appeal or proceedings for review;

(e) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(f) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds or performance bonds, margin
posted to secure payment or performance under futures, forwards or Swap
Agreements, and other obligations of a like nature, in each case in the ordinary
course of business;

(g) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property and imperfections of titles imposed by law or arising in the
ordinary course of business that do not secure any monetary obligations and do
not materially detract from the value of the affected property or interfere with
the ordinary conduct of business of the Borrower or any of its Consolidated
Subsidiaries;

(h) Liens on any oil and/or gas properties or other mineral interests of the
Borrower or any of its Consolidated Subsidiaries, whether developed or
undeveloped, arising as security for the Borrower’s or such Consolidated
Subsidiary’s costs and expenses incurred by it in connection with the
exploration, development or operation of such properties, in favor of a Person
that is conducting the exploration, development or operation of such properties,
or in connection with farmout, dry hole, bottom hole, communitization,
unitization, pooling and operating agreements and/or other agreements of like
general nature incident to the acquisition, exploration, development and
operation of such properties or as required by regulatory agencies having
jurisdiction in the premises;

(i) overriding royalties, royalties, production payments, net profits interests
or like interests to be paid out of production from oil and/or gas properties or
other mineral interests of the Borrower or any of its Consolidated Subsidiaries,
or to be paid out of the proceeds from the sale of any such production; and

(j) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions and
securities accounts and other financial assets maintained with a securities
intermediary; provided that such deposit accounts or funds and securities
accounts or other financial assets are not established or deposited for the
purpose of providing collateral for any Debt and are not subject to restrictions
on access by the Borrower or any of its Subsidiaries in excess of those required
by applicable banking regulations;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Debt.

 

18



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Prime Rate” means the rate of interest per annum last quoted by The Wall Street
Journal as the “prime rate” in the United States or, if The Wall Street Journal
ceases to quote such rate, the highest per annum rate published by the Board in
Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the
“bank prime loan” or, if such rate is no longer quoted therein, any similar rate
quoted therein (as determined by the Administrative Agent) or any similar
release by the Board (as determined by the Administrative Agent). Each change in
the Prime Rate shall be effective from and including the date such change is
publicly announced or quoted as being effective.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Debt Rating” means the rating assigned by S&P, Moody’s or Fitch to the
Borrower’s senior unsecured non-credit enhanced long term debt.

“Rating Agency” means Moody’s, S&P or Fitch.

“Register” has the meaning assigned to such term in Section 10.04(c).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, members, partners, trustees,
employees, agents and advisors of such Person and such Person’s Affiliates.

“Relevant Governmental Body” means the Board and/or the NYFRB, or a committee
officially endorsed or convened by Board and/or the NYFRB or, in each case, any
successor thereto.

“Required Lenders” means, at any time, Lenders having Loans and Commitments
representing more than 50% of the aggregate principal amount of all the Loans
outstanding and all the Commitments in effect at such time.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Reuters” means Thomson Reuters Corporation, a corporation incorporated under
and governed by the Business Corporations Act (Ontario), Canada, Refinitiv or,
in each case, a successor thereto.

“S&P” means S&P Global Ratings, a division of S&P Global Inc., or any successor
to its rating agency business.

 

19



--------------------------------------------------------------------------------

“Sanctioned Country” means, at any time, a country, region or territory that is
at such time itself or whose government is the subject or target of any
comprehensive Sanctions.

“Sanctioned Person” means, at any time, (a) any Person that is listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the United Nations
Security Council, the European Union or Her Majesty’s Treasury of the United
Kingdom, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person owned or controlled by any such Person or Persons.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the United States Securities Act of 1933.

“Significant Subsidiary” means, with respect to any Person on any date, a
Consolidated Subsidiary of such Person that as of such date satisfies the
definition of a “significant subsidiary” contained as of the Effective Date in
Regulation S-X of the SEC.

“SOFR” means, with respect to any day, the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the NYFRB Website.

“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more Subsidiaries of the parent or by the
parent and one or more Subsidiaries of the parent. Unless otherwise specified,
all references herein to Subsidiaries shall be deemed to refer to Subsidiaries
of the Borrower.

 

20



--------------------------------------------------------------------------------

“Swap Agreement” means any interest rate, currency or commodity swap agreement
or other interest rate, currency or commodity price protection agreement capable
of financial settlement only.

“Swap Payment Obligation” means, with respect to any Person, an obligation of
such Person to pay money, either in respect of a periodic payment or upon
termination, to a counterparty under a Swap Agreement, after giving effect to
any netting arrangements between such Person and such counterparty and such
Person’s rights of setoff in respect of such obligation provided for in such
Swap Agreement.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings (including backup withholdings) imposed by
any Governmental Authority including any interest, additions to tax or penalties
applicable thereto.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Total Capitalization” on any date means the sum of (a) Total Consolidated Debt
on such date and (b) total shareholders’ equity of the Borrower on such date,
determined on a consolidated basis in accordance with GAAP; provided that in
determining the total shareholders’ equity of the Borrower as of any date,
(i) the portion thereof attributable to Midstream Subsidiaries may not exceed
the lesser of (A) the book value of the equity interests in the Midstream
Subsidiaries, solely to the extent owned by the Borrower and its Consolidated
Subsidiaries (other than the Midstream Subsidiaries), and (B) $500,000,000,
(ii) for the avoidance of doubt, any interests in the Midstream Subsidiaries
that, in accordance with GAAP, would be required to be set forth as
non-controlling interests on the consolidated balance sheet of the Borrower
prepared in accordance with GAAP shall be excluded and (iii) the cumulative
amount of any non-cash write downs of oil and gas assets recognized by the
Borrower or any of its Consolidated Subsidiaries (other than the Midstream
Subsidiaries) for any fiscal quarter of the Borrower ending after the Effective
Date shall be added back.

“Total Consolidated Debt” on any date means all Debt of the Borrower and its
Consolidated Subsidiaries on such date, determined on a consolidated basis in
accordance with GAAP; provided that the Debt of the Midstream Subsidiaries shall
be excluded, except to the extent such Debt is Guaranteed by the Borrower or any
Consolidated Subsidiary (other than a Midstream Subsidiary).

“Transactions” means each of the execution, delivery and performance by the
Borrower of this Agreement and each other Loan Document and the borrowing of
Loans hereunder and the use of the proceeds thereof.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

21



--------------------------------------------------------------------------------

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any Person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain Affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than zero, the Unadjusted Benchmark
Replacement will be deemed to be zero for all purposes of this Agreement.

“Undisclosed Administration” means, with respect to any Lender, the appointment
of an administrator or other similar supervisory official by a supervisory
authority or regulator pursuant to the law of the country where such Lender is
subject to home jurisdiction supervision if the applicable law of such country
requires that such appointment not be publicly disclosed (and such appointment
has not been publicly disclosed).

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

“USA PATRIOT Act” means the USA PATRIOT Improvement and Reauthorization Act,
Title III of Pub. L. 109-177.

“Withholding Agent” means the Borrower, the Administrative Agent and any agent
of the Borrower or the Administrative Agent acting on its behalf.

“Write-Down and Conversion Powers” means (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of such Person
or any other Person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Type (e.g.,
a “Eurodollar Loan” or a “Eurodollar Borrowing”).

 

22



--------------------------------------------------------------------------------

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement (including this Agreement), instrument or other document herein shall
be construed as referring to such agreement, instrument or other document as
from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s permitted successors and assigns and, in the case of any Governmental
Authority, any other Governmental Authority that shall have succeeded to any or
all functions thereof, (c) except as otherwise expressly provided herein, any
definition of or reference to any statute, rule or regulation shall be construed
as referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws), and all
references to any statute shall be construed as referring to all rules,
regulations, rulings and official interpretations promulgated or issued
thereunder, (d) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (e) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that,
notwithstanding the foregoing, for purposes of this Agreement (other than
Section 5.01) GAAP shall be determined, all terms of an accounting or financial
nature shall be construed, and all computations of amounts and ratios referred
to herein shall be made, (a) without giving effect to any change thereto as a
result of the adoption of any of the provisions set forth in the Accounting
Standards Update 2016-02, Leases (Topic 842), issued by the Financial Accounting
Standards Board in February 2016, or any other amendments to the Accounting
Standards Codifications issued by the Financial Accounting Standards Board in
connection therewith, in each case if such change would require the recognition
of right-of-use assets and lease liabilities for leases or similar agreements
that would not be classified as Capital Leases under GAAP as in effect on
December 31, 2015 and (b) without giving effect to (i) any election under
Accounting Standards Codification 825, Financial Instruments, or any successor
thereto (including pursuant to the Accounting Standards Codification), to value
any Debt or other obligation of the Borrower or any of its Subsidiaries at “fair
value”, as defined therein, or (ii) any treatment of indebtedness in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such indebtedness in a reduced
or bifurcated manner as described therein, and such indebtedness shall at all
times be valued at the full stated principal amount thereof; provided further
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the Effective Date in GAAP or in the application thereof
on the operation of such provision (or if the Administrative Agent notifies the
Borrower

 

23



--------------------------------------------------------------------------------

that the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision is amended in accordance herewith.

SECTION 1.05. Interest Rates; LIBOR Notification. The interest rate on
Eurodollar Loans is determined by reference to the LIBO Rate, which is derived
from the London interbank offered rate. The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market. In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administration, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. Upon
the occurrence of a Benchmark Transition Event or an Early Opt-In Election,
Section 2.14(b) provides a mechanism for determining an alternative rate of
interest. The Administrative Agent does not warrant or accept any responsibility
for, and shall not have any liability with respect to, the administration,
submission or any other matter related to the London interbank offered rate or
other rates in the definition of “LIBO Rate” or with respect to any alternative
or successor rate thereto, or replacement rate thereof (including (a) any such
alternative, successor or replacement rate implemented pursuant to
Section 2.14(b), whether upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, and (b) the implementation of any Benchmark
Replacement Conforming Changes pursuant to Section 2.14(b)), including whether
the composition or characteristics of any such alternative, successor or
replacement reference rate will be similar to, or produce the same value or
economic equivalence of, the LIBO Rate or have the same volume or liquidity as
did the London interbank offered rate prior to its discontinuance or
unavailability.

SECTION 1.06. Divisions. For all purposes under the Loan Documents, in
connection with any Division: (a) if any asset, right, obligation or liability
of any Person becomes the asset, right, obligation or liability of a different
Person, then it shall be deemed to have been transferred from the original
Person to the subsequent Person, and (b) if any new Person comes into existence,
such new Person shall be deemed to have been organized and acquired on the first
date of its existence by the holders of its equity interests at such time.

 

24



--------------------------------------------------------------------------------

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make a Loan in dollars to the Borrower in a single drawing
at any time during the Delayed Draw Availability Period, provided that the
principal amount of the Loan made by any Lender will not exceed such Lender’s
Commitment as in effect immediately prior to the making of such Loan. Amounts
borrowed under this Section 2.01 and repaid or prepaid may not be reborrowed.

SECTION 2.02. Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Type made by the Lenders, ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

(b) Subject to Section 2.14, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance herewith and
shall be in dollars. Each Lender at its option may make any Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $10,000,000; provided that a Eurodollar Borrowing
that results from a continuation of an outstanding Eurodollar Borrowing may be
in an aggregate amount that is equal to such outstanding Borrowing. At the time
that each ABR Borrowing is made, such Borrowing shall be in an aggregate amount
that is an integral multiple of $1,000,000; provided that an ABR Borrowing may
be in an aggregate amount that is equal to the entire unused balance of the
aggregate Commitments. Borrowings of more than one Type may be outstanding at
the same time; provided that there shall not at any time be more than a total of
10 (or such greater number as may be agreed to by the Administrative Agent)
outstanding Eurodollar Borrowings.

SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of any Eurodollar Borrowing, not later than 12:00 p.m., New York City time,
three Business Days before the date of the proposed Borrowing; provided, that
for any Borrowings made on the Funding Date, the Borrower may notify the
Administrative Agent one Business Day before the date of the proposed Borrowing
or (b) in the case of any ABR Borrowing, not later than 1:00 p.m., New York City
time, on the Business Day of the proposed Borrowing. Each such telephonic
Borrowing Request shall be confirmed promptly by delivery to the Administrative
Agent of a written Borrowing Request signed by the Borrower. Each such
telephonic and written Borrowing Request shall be irrevocable and shall specify
the following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

25



--------------------------------------------------------------------------------

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period” (or such other period as shall be agreed by the
Borrower and the Administrative Agent and set forth in the Borrowing Request, it
being agreed that, for purposes of determining the LIBO Screen Rate with respect
to such other period, it shall be deemed to be an Interest Period of three
months’ duration); and

(v) the location and number of the account of the Borrower to which funds are to
be disbursed.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one week’s duration (if generally
available) or otherwise of one month’s duration. Promptly following receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. [Reserved].

SECTION 2.05. [Reserved].

SECTION 2.06. [Reserved].

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders, such
transfers to be made by (i) 12:00 p.m., New York City time, in the case of
Eurodollar Borrowings and (ii) 3:00 p.m., New York City time, in the case of ABR
Borrowings, in each case on the date such Loan is made. The Administrative Agent
will make such amounts available to the Borrower by promptly remitting the
amounts so received, in like funds, to an account of the Borrower designated by
the Borrower in the applicable Borrowing Request.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of a payment to be made by such Lender, the greater of the NYFRB Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation or (ii) in the case of a payment to be made by
the

 

26



--------------------------------------------------------------------------------

Borrower, the interest rate applicable to ABR Loans. If the Borrower and such
Lender shall both pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing. Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.

SECTION 2.08. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as is specified in
such Borrowing Request or as is otherwise provided in Section 2.03. Thereafter,
the Borrower may elect to convert such Borrowing to a different Type or to
continue such Borrowing and, in the case of a Eurodollar Borrowing, may elect
Interest Periods therefor, all as provided in this Section. The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
confirmed promptly by delivery to the Administrative Agent of a written Interest
Election Request signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall be irrevocable
and shall specify the following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is to be a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one week’s duration (if generally available) or
otherwise of one month’s duration.

 

27



--------------------------------------------------------------------------------

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
under clause (g) or (h) of Article VII has occurred and is continuing with
respect to the Borrower, or if any other Event of Default has occurred and is
continuing and the Administrative Agent, at the request of the Required Lenders,
so notifies the Borrower of the election to give effect to this sentence on
account of such other Event of Default, then, in each case, so long as such
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

SECTION 2.09. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitment of each Lender shall automatically terminate at 5:00
p.m., New York City time, on the Delayed Draw Funding Deadline. The Commitment
of each Lender shall be terminated automatically and without further action upon
the making by such Lender of its Loan on the Funding Date.

(b) Prior to the Delayed Draw Funding Deadline, the Borrower may at any time
terminate, or from time to time reduce, the aggregate amount of the Commitments;
provided that each partial reduction of the Commitments shall be in an amount
that is an integral multiple of $5,000,000 and not less than $10,000,000.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to paragraph (b) of this Section shall be irrevocable; provided that a notice of
termination of the Commitments delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities or any
other event specified in such notice, in which case such notice may be revoked
by the Borrower (by notice to the Administrative Agent on or prior to the
specified effective date), if such condition is not satisfied. Any termination
or reduction of the Commitments shall be permanent. Each reduction of the
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitments.

SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan of such Lender made to
the Borrower on the Maturity Date.

 

28



--------------------------------------------------------------------------------

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender to the Borrower, including the Type thereof
and the amounts of principal and interest payable and paid to such Lender by the
Borrower from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made to the Borrower hereunder, the Type thereof and
the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall, absent manifest error, be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans or pay any other amounts due hereunder in accordance with the
terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a nonnegotiable promissory note substantially in the form attached as
Exhibit B (a “Note”) payable to such Lender (or, if requested by such Lender, to
such Lender and its permitted registered assigns). Thereafter, the Loans
evidenced by such Notes and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented by one or more Notes
payable to the payee named therein (or, if such Note is a registered Note, to
such payee and its permitted registered assigns).

SECTION 2.11. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing made by it in whole or in
part, subject to prior notice in accordance with paragraph (b) of this Section;
provided that each partial prepayment of any Borrowing shall be in an amount
that is an integral multiple of $1,000,000 and not less than $1,000,000.

(b) The Borrower shall notify the Administrative Agent by telephone (confirmed
in writing) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 1:00 p.m., New York City time, three
Business Days before the date of prepayment or (ii) in the case of prepayment of
an ABR Borrowing, not later than 2:30 p.m., New York City time, one Business Day
before the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that a notice of prepayment may state
that such notice is conditioned upon the effectiveness of other credit
facilities or any other event specified in such notice, in which case such
notice may be revoked by the Borrower (by notice to the Administrative Agent
prior to such specified prepayment time) if such condition is not satisfied.
Promptly following receipt of any such notice relating to a Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02. Each prepayment of a Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest on the amount prepaid.

 

29



--------------------------------------------------------------------------------

SECTION 2.12. Fees. (a) The Borrower agrees to pay to the Administrative Agent
and each of the Lenders, for their own accounts, fees payable in the amounts and
at the times separately agreed upon between the Borrower and such other parties.

(b) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
fees payable for the account of the Lenders, to the applicable Lenders. Absent
manifest error, fees paid shall not be refundable under any circumstances.

SECTION 2.13. Interest. (a) Each ABR Loan shall bear interest at a rate per
annum equal to the Alternate Base Rate plus the Applicable Rate.

(b) Each Eurodollar Loan shall bear interest at a rate per annum equal to the
Adjusted LIBO Rate for the Interest Period in effect for the Eurodollar
Borrowing of which such Loan is a part plus the Applicable Rate.

(c) [Reserved].

(d) [Reserved].

(e) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% per annum
plus the rate otherwise applicable to such Loan as provided above, or (ii) in
the case of any other amount, 2% per annum plus the rate applicable to ABR Loans
as provided above.

(f) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and on the Maturity Date; provided that (i) interest
accrued pursuant to paragraph (e) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan, accrued interest
on the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(g) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). The applicable Alternate Base Rate or Adjusted LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

 

30



--------------------------------------------------------------------------------

SECTION 2.14. Alternate Rate of Interest. (a) If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate (including because the LIBO Screen Rate is
not available or published on a current basis), for such Interest Period;
provided that no Benchmark Transition Event shall have occurred at such time; or

(ii) the Administrative Agent is advised by the Required Lenders that because of
a change in circumstances affecting the Eurodollar market generally the Adjusted
LIBO Rate for such Interest Period will not adequately and fairly reflect the
cost to such Lenders of making, continuing, converting to or maintaining their
Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice (which may be telephonic)
thereof to the Borrower and the Lenders as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist, (A) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and such Borrowing shall continue as an ABR Borrowing and (B) if any Borrowing
Request requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.

(b) (i) Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrower may amend
this Agreement to replace the LIBO Rate with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m., New York City time, on the fifth Business Day after the
Administrative Agent has posted such proposed amendment to all Lenders and the
Borrower, so long as the Administrative Agent has not received, by such time,
written notice of objection to such proposed amendment from Lenders comprising
the Required Lenders; provided that, with respect to any proposed amendment
containing any SOFR-Based Rate, the Lenders shall be entitled to object only to
the Benchmark Replacement Adjustment contained therein. Any such amendment with
respect to an Early Opt-in Election will become effective on the date that
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Lenders consent to such amendment. No replacement
of the LIBO Rate with a Benchmark Replacement will occur prior to the applicable
Benchmark Transition Start Date.

(ii) In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.

 

31



--------------------------------------------------------------------------------

(iii) The Administrative Agent will promptly notify the Borrower and the Lenders
of (A) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, and its related Benchmark Replacement Date and
Benchmark Transition Start Date, (B) the implementation of any Benchmark
Replacement, (C) the effectiveness of any Benchmark Replacement Conforming
Changes and (D) the commencement or conclusion of any Benchmark Unavailability
Period.

(iv) Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, (A) any request pursuant to Section 2.08 for a conversion
of any Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing
shall be ineffective, and, on the last day of the then current Interest Period
applicable thereto, such Borrowing shall be continued as an ABR Borrowing and
(B) any request pursuant to Section 2.03 for a Eurodollar Borrowing shall be
deemed to be a request for an ABR Borrowing.

(v) Any determination, decision or election that may be made by the
Administrative Agent or the Lenders pursuant to this Section 2.14, including any
determination with respect to a tenor, rate or adjustment or of the occurrence
or non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their sole discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this Section 2.14.

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement (including any compulsory loan requirement or insurance charge)
against assets of, deposits with or for the account of, or credit extended or
participated in by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate);

(ii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender; or

(iii) subject any Lender or the Administrative Agent to any Taxes (other than
(A) Indemnified Taxes or Other Taxes, (B) Taxes described in clauses (b) through
(e) of the definition of the term “Excluded Taxes” and (C) Connection Income
Taxes) on its loans, loan principal, commitments or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or the Administrative Agent of making, converting to, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to reduce the amount of any sum received or receivable by such Lender or the
Administrative Agent hereunder (whether of principal, interest or otherwise),
then the Borrower will pay to such Lender or the Administrative Agent, as the
case may be, such additional amount or amounts as will compensate such Lender or
the Administrative Agent, as the case may be, for such additional costs or
expense incurred or reduction suffered.

 

32



--------------------------------------------------------------------------------

(b) If any Lender determines that any Change in Law regarding capital or
liquidity requirements has had or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Commitment of or the
Loans made by such Lender, to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy and liquidity), then from time
to time the Borrower will pay to such Lender such additional amount or amounts
as will compensate such Lender or such Lender’s holding company for any such
reduction suffered.

(c) [Reserved].

(d) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.

(e) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to paragraph (a) or (b) of this Section for any
increased costs or reductions incurred more than three months prior to the date
that such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the three-month period
referred to above shall be extended to include the period of retroactive effect
thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice is permitted to be revocable under
Section 2.11(b) and is revoked in accordance herewith) or (d) the assignment of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.19, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurodollar Loan, the
loss to any Lender attributable to any such event shall be deemed to include an
amount determined by such Lender to be equal to the excess, if any, of (i) the
amount of interest that such Lender would pay for a deposit equal to the
principal amount of such Loan for the period from the date of such payment,
conversion, failure or assignment to the last day of the then current Interest
Period for such Loan (or, in the case of a failure to borrow, convert or
continue, the duration of the Interest Period that would have resulted from such
borrowing, conversion or continuation) if the interest rate payable on such
deposit were equal to the Adjusted LIBO Rate for such Interest Period, over
(ii) the amount of interest that such Lender would earn on such principal amount
for such period if such Lender were to invest such principal amount for such
period at the interest rate that would be bid by such Lender (or an Affiliate of
such Lender) for dollar deposits from other banks in the London interbank market
at the commencement of such period. A certificate of any Lender delivered to the
Borrower setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

33



--------------------------------------------------------------------------------

SECTION 2.17. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that if the Borrower or the
Administrative Agent shall be required by applicable law to deduct any Taxes
from such payments, then (i) if such Taxes are Indemnified Taxes or Other Taxes,
the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent or the applicable Lender, as the
case may be, receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower or the Administrative Agent shall
make such deductions and (iii) the Borrower or the Administrative Agent shall
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent and each Lender,
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by the Administrative Agent or such Lender, as the case may be,
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(d) Each Lender shall severally indemnify the Administrative Agent for any Taxes
(but, in the case of any Indemnified Taxes or Other Taxes, only to the extent
that the Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes or Other Taxes and without limiting the obligation of the
Borrower to do so) attributable to such Lender that are paid or payable by the
Administrative Agent in connection with any Loan Document and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. The indemnity under this paragraph shall be
paid within 10 days after the Administrative Agent delivers to the applicable
Lender a certificate stating the amount of Taxes so paid or payable by the
Administrative Agent. Such certificate shall be conclusive of the amount so paid
or payable absent manifest error.

(e) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

34



--------------------------------------------------------------------------------

(f) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall, at
the time or times reasonably requested by the Borrower or the Administrative
Agent, deliver to the Borrower or the Administrative Agent such properly
completed and executed documentation prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if reasonably requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.17(f)(ii)(A), 2.17(f)(ii)(B) or 2.17(f)(ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding Tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

(2) executed copies of IRS Form W-8ECI;

 

35



--------------------------------------------------------------------------------

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10-percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E,
as applicable; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable,, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-4 on behalf of each such direct or indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent or any agent acting on its behalf
as may be necessary for the Withholding Agent to comply with its obligations
under FATCA and to determine that such Lender has or has not complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the Effective Date.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

36



--------------------------------------------------------------------------------

(g) If any party determines, in its sole discretion, that it has received a
refund of any Taxes as to which it has been indemnified pursuant to this Section
(including additional amounts paid pursuant to this Section), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this paragraph, in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this paragraph
if such payment would place such indemnified party in a less favorable position
(on a net after-Tax basis) than such indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes which it deems confidential) to the indemnifying party or
any other Person.

(h) Each party’s obligations under this Section shall survive the resignation or
replacement of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document.

(i) For purposes of this Section, the term “applicable law” includes FATCA.

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or of any amounts under Section 2.15, 2.16
or 2.17, or otherwise) or under any other Loan Document prior to the time
expressly required hereunder or under such other Loan Document (or, if no such
time is expressly required, prior to 12:00 p.m., New York City time) on the date
when due in immediately available funds, without setoff or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to such account of the Administrative Agent as shall be specified
by the Administrative Agent, except that payments pursuant to Sections 2.15,
2.16, 2.17 and 10.03 shall be made directly to the Persons entitled thereto and
payments pursuant to the other Loan Documents shall be made to the Persons
specified therein. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder or under any other
Loan Document shall be due on a day that is not a Business Day, the date for the
payment thereof shall be extended to the next succeeding Business Day, and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension. All payments hereunder and under the other Loan
Documents shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, to pay interest and
fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, to pay principal then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal then due to such
parties.

 

37



--------------------------------------------------------------------------------

(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any other Loan Document or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any Eligible Assignee. The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower’s rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the NYFRB Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.07(b) or 2.18(d), or any other Section hereof requiring
any payment for the account of the Administrative Agent, then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if the Borrower is required to pay
any additional amount to any Lender or to any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign and delegate its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such

 

38



--------------------------------------------------------------------------------

Lender, such designation or assignment and delegation (i) would eliminate or
reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment and delegation.

(b) If (i) any Lender requests compensation under Section 2.15, (ii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
(iii) any Lender becomes a Defaulting Lender or (iv) any Lender has failed to
consent to a proposed amendment, waiver, discharge or termination that under
Section 10.02 requires the consent of all the Lenders and with respect to which
the Required Lenders shall have granted their consent, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 10.04), all
its interests, rights (other than its existing rights to payment pursuant to
Section 2.15 or 2.17) and obligations under this Agreement to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment and delegation); provided that
(A) the Borrower shall have received the prior written consent of the
Administrative Agent, which consent shall not unreasonably be withheld or
delayed, (B) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), (C) in the case of any such assignment and
delegation resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments, (D) such assignment does
not conflict with applicable law and (E) in the case of any such assignment and
delegation resulting from the failure to provide a consent to a proposed
amendment, waiver, discharge or termination, the assignee shall have given such
consent and, as a result of such assignment and delegation and any
contemporaneous assignments and delegations and consents, the applicable
amendment, waiver, discharge or termination can be effected. A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply. Each party
hereto agrees that an assignment and delegation required pursuant to this
paragraph may be effected pursuant to an Assignment and Acceptance executed by
the Borrower, the Administrative Agent and the assignee and that the Lender
required to make such assignment and delegation need not be a party thereto.

SECTION 2.20. [Reserved].

SECTION 2.21. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then, for
so long as such Lender is a Defaulting Lender, the Commitment and Loans of such
Defaulting Lender shall not be included in determining whether the Required
Lenders or any other requisite Lenders have taken or may take any action
hereunder or under any other Loan Document (including any consent to any
amendment, waiver or other modification pursuant to Section 10.02); provided
that any amendment, waiver or other modification requiring the consent of all
Lenders or all Lenders affected thereby shall, except as otherwise provided in
Section 10.02, require the consent of such Defaulting Lender in accordance with
the terms hereof.

 

39



--------------------------------------------------------------------------------

In the event that the Administrative Agent and the Borrower each agree that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then on such date such Lender shall take such actions as
the Administrative Agent may determine to be appropriate in connection with such
Lender ceasing to be a Defaulting Lender, whereupon such Lender shall cease to
be a Defaulting Lender (it being understood that all amendments, waivers or
other modifications effected without its consent in accordance with the
provisions of Section 10.02 and this Section 2.21 during such period shall be
binding on it). The rights and remedies against, and with respect to, a
Defaulting Lender under this Section 2.21 are in addition to, and cumulative and
not in limitation of, all other rights and remedies that the Administrative
Agent, the Borrower or any other Lender may at any time have against, or with
respect to, such Defaulting Lender.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants, on the Effective Date and on the Funding
Date, to each of the Lenders as follows:

SECTION 3.01. Corporate Existence and Power; Compliance with Law and Agreements.
The Borrower is a corporation duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation. Each of the
Borrower and its Consolidated Subsidiaries is in compliance with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, does not constitute a Material Adverse Effect.

SECTION 3.02. Corporate Authority. The Transactions to be entered into by the
Borrower have been duly authorized by all necessary corporate action and are
within the Borrower’s corporate power, do not require the approval of the
shareholders of the Borrower, and will not violate any provision of law or of
its certificate of incorporation or by-laws, or result in the breach of or
constitute a default or require any consent under, or result in the creation of
any Lien upon any property or assets of the Borrower pursuant to, any indenture
or other agreement or instrument to which the Borrower is a party or by which
the Borrower or its property may be bound or affected. The execution, delivery
and performance by the Borrower of this Agreement, each Note and each other Loan
Document do not require any license, consent or approval of, or advance notice
to or advance filing with any Governmental Authority or any other third party,
or if required, any such license, consent or approval has been obtained and any
such notice or filing has been made.

SECTION 3.03. Enforceability. This Agreement is, and each Note and each other
Loan Document when delivered by the Borrower hereunder will be, duly executed
and delivered by the Borrower, and does or will constitute the legal, valid and
binding obligation of the Borrower enforceable against the Borrower in
accordance with its terms, except as enforceability may be limited by general
principles of equity and bankruptcy, insolvency, reorganization or similar laws
affecting creditors’ rights generally and by moratorium laws from time to time
in effect.

 

40



--------------------------------------------------------------------------------

SECTION 3.04. Financial Condition; No Material Adverse Effect. (a) The Borrower
has furnished to the Lenders the audited consolidated financial statements of
the Borrower for the fiscal year ended December 31, 2019, audited by and
accompanied by the opinion of Ernst & Young, LLP. Such financial statements
present fairly in all material respects the financial position, results of
operations and cash flows of the Borrower and its Consolidated Subsidiaries on a
consolidated basis as at the dates thereof and for the periods covered thereby
in accordance with GAAP.

(b) Since December 31, 2019, there has been no Material Adverse Effect.

SECTION 3.05. Litigation. There are no actions, suits or proceedings by or
before any arbitrator or Governmental Authority pending or, to the knowledge of
the Borrower, threatened against or affecting the Borrower or any of its
Consolidated Subsidiaries that constitute a Material Adverse Effect.

SECTION 3.06. ERISA. The Borrower has fulfilled its obligations under the
minimum funding standards of ERISA and the Code with respect to each employee
benefit plan of the Borrower subject to such standards and is in compliance in
all material respects with the applicable provisions of ERISA, and has not
incurred any liability to the PBGC or any employee benefit plan of the Borrower
under Title IV of ERISA other than a liability to the PBGC for premiums under
Section 4007 of ERISA.

SECTION 3.07. Environmental Matters. Each of the Borrower and its Consolidated
Subsidiaries has obtained all permits, licenses and other authorizations which
are required under all Environmental Laws, including laws relating to emissions,
discharges, releases or threatened releases of Hazardous Materials into the
environment (including, without limitation, ambient air, surface water, ground
water or land), or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials, except to the extent failure to have any such permit,
license or authorization does not constitute a Material Adverse Effect. The
Borrower and its Consolidated Subsidiaries are in compliance with all terms and
conditions of all required permits, licenses and authorizations, and are also in
compliance with all other limitations, restrictions, conditions, standards,
prohibitions, requirements, obligations, schedules and timetables, contained in
those laws or contained in any regulation, code, plan, order, decree, judgment,
injunction, notice or demand letter issued, entered, promulgated or approved
thereunder, except to the extent failure to comply does not constitute a
Material Adverse Effect.

SECTION 3.08. Federal Regulations. No part of the proceeds of the Loans will be
used, directly or indirectly, for any purpose that violates (including on the
part of any Lender) any of the regulations of the Board, including Regulations U
and X.

SECTION 3.09. Investment Company Status. The Borrower is not an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.

 

41



--------------------------------------------------------------------------------

SECTION 3.10. Scheduled Debt. Schedule 3.10 sets forth all of the Debt for
borrowed money of the Consolidated Subsidiaries of the Borrower as of
December 31, 2019 of which the Borrower, having made all due inquiry, is, as of
the December 31, 2019, aware.

SECTION 3.11. Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed reasonably to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with applicable Anti-Corruption Laws and
Sanctions. The Borrower, its Subsidiaries and, to the Borrower’s knowledge,
their respective directors, officers, employees and agents are in compliance
with applicable Anti-Corruption Laws and Sanctions in all material respects.
None of (a) the Borrower, any Subsidiary or, to the knowledge of the Borrower,
any of their respective directors, officers or employees, or (b) to the
knowledge of the Borrower, any agent of the Borrower or any of its Subsidiaries
that will act in any capacity in connection with or benefit from the credit
facility established hereby, is a Sanctioned Person.

ARTICLE IV

Conditions

SECTION 4.01. Conditions to Effectiveness. This Agreement shall become effective
on the date on which each of the following conditions shall be satisfied (or
waived in accordance with Section 10.02); provided that the obligations of the
Lenders to make Loans hereunder are subject to the satisfaction (or waiver in
accordance with Section 10.02) of the conditions precedent set forth in
Section 4.02:

(a) The Administrative Agent shall have received from each party hereto either
(i) a counterpart of this Agreement signed on behalf of such party or
(ii) evidence satisfactory to the Administrative Agent (which may include
facsimile or other electronic transmission) that such party has signed a
counterpart of this Agreement (it being understood that arrangements will be
made to subsequently deliver original executed counterparts if requested by the
parties hereto).

(b) The Administrative Agent shall have received a written opinion (addressed to
the Administrative Agent and the Lenders and dated the Effective Date) of
counsel to the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent.

(c) The Administrative Agent shall have received documents and certificates
relating to the organization, existence and good standing of the Borrower, the
authorization of the Transactions, the incumbency of the persons executing this
Agreement on behalf of the Borrower and any other legal matters relating to the
Borrower, this Agreement or the Transactions reasonably requested by the
Administrative Agent, all in form and substance reasonably satisfactory to the
Administrative Agent.

(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming satisfaction as of the Effective Date of the
conditions set forth in paragraphs (a) and (b) of Section 4.02 (with all
references in such paragraphs to the date of a Borrowing being deemed to be
references to the Effective Date).

 

42



--------------------------------------------------------------------------------

(e) The Administrative Agent, the Arranger and each Lender shall have received
all fees and other amounts due and payable on or prior to the Effective Date,
including, to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses (including fees, charges and disbursements of counsel) required to be
reimbursed or paid by the Borrower under any engagement letter or any fee letter
entered into in connection with the Facility.

(f) The Lenders shall have received all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the USA PATRIOT Act,
to the extent requested in a written notice to the Borrower prior to the
Effective Date.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02. Conditions to the Funding Date. The obligation of each Lender to
make a Loan to the Borrower on the occasion of any Borrowing is subject to
receipt of the request therefor in accordance herewith and to the satisfaction
(or waiver in accordance with Section 10.02) of the following conditions:

(a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct (i) in the case of the representations and
warranties qualified as to materiality, in all respects and (ii) otherwise, in
all material respects, in each case on and as of the date of such Borrowing (or,
if such representation or warranty relates to a specific date, as of such
specific date).

(b) At the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing.

The Borrowing of Loans on the Funding Date shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof that the
conditions specified in paragraphs (a) and (b) of this Section have been
satisfied.

 

43



--------------------------------------------------------------------------------

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder and under the other Loan
Documents shall have been paid in full, the Borrower covenants and agrees with
the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent for distribution to each Lender:

(a) as soon as available and in any event within 100 days after the end of each
of its fiscal years, a copy of the Borrower’s Form 10-K for such fiscal year
containing a consolidated balance sheet as at the end of such fiscal year and
statements of consolidated income and retained earnings and a statement of
consolidated cash flows for such year, setting forth in comparative form the
corresponding figures for the preceding fiscal year and certified by Ernst &
Young, LLP, or other independent registered public accounting firm of recognized
national standing selected by the Borrower (it being agreed that (i) no breach
of the requirements of this clause shall occur as a result of a change in the
reporting requirements of the SEC and (ii) in the event any of the financial
statements referred to in this clause shall no longer be required to be included
in the Borrower’s Form 10-K, the Borrower shall nevertheless furnish such
financial statements);

(b) as soon as available and in any event within 60 days after the end of each
of the first three fiscal quarters of each of its fiscal years, a copy of the
Borrower’s Form 10-Q for each such fiscal quarter containing a consolidated
balance sheet as at the end of such fiscal quarter and a statement of
consolidated income and a statement of consolidated cash flows for such period,
prepared on a basis consistent with the corresponding period of the preceding
fiscal year, except as disclosed in such financial statements or otherwise
disclosed to the Lenders in writing, and certified by a Financial Officer of the
Borrower as presenting fairly, in all material respects, the consolidated
financial position and the consolidated results of operations and cash flows of
the Borrower and its Consolidated Subsidiaries as of the end of and for such
fiscal quarter and such portion of such fiscal year in accordance with GAAP,
subject, however, to year-end audit adjustments (it being agreed that in the
event such financial statements of the Borrower shall no longer be required to
be included in Form 10-Q, the Borrower shall nevertheless furnish such financial
statements);

(c) within 120 days after the end of each fiscal year of the Borrower and within
60 days after the end of each of the first three fiscal quarters of each fiscal
year of the Borrower, a statement, signed by a Financial Officer of the
Borrower, setting forth the computations of the Borrower Capitalization Ratio;

(d) promptly after the sending or filing thereof, copies of all proxy
statements, financial statements and regular or special reports (other than
reports on Form 10-K and Form 10-Q but including those on Form 8-K) and
registration statements under the Securities Act (other than those on Form S-8
or any successor form relating to the registration of securities offered
pursuant to any employee benefit plan) which the Borrower sends to its
stockholders or files with the SEC;

(e) promptly following a request therefor, any documentation or other
information that a Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act and the
Beneficial Ownership Regulation; and

 

44



--------------------------------------------------------------------------------

(f) from time to time such further information regarding the business, affairs
and financial condition of the Borrower and its Subsidiaries as the Lenders
shall reasonably request.

Information required to be delivered pursuant to Sections 5.01(a), 5.01(b) and
5.01(d) (but only with respect to information filed with and publicly available
from the SEC and not with respect to information sent to stockholders) shall be
deemed to have been delivered on the date on which such information has been
publicly posted on the Borrower’s website at http://www.hess.com or on the SEC’s
website at http://www.sec.gov. All documents and notices required to be
delivered to the Lenders by this Section shall be deemed delivered when posted
by the Administrative Agent on an Electronic System.

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default; and

(b) any other event or development that constitutes a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and, in the case of
clause (a) above, any action taken or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of its Consolidated Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises necessary
to the conduct of its business, except, in the case of the legal existence of
any such Consolidated Subsidiary or any such right, license, permit, privilege
or franchise, where the failure to so preserve, renew and keep in full force and
effect does not constitute a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger or consolidation permitted under
Section 6.02.

SECTION 5.04. Insurance. The Borrower will, and will cause each of its
Consolidated Subsidiaries to, maintain in full force and effect such policies of
insurance in such amounts issued by insurers of recognized responsibility
covering the properties and operations of the Borrower and its Consolidated
Subsidiaries as is customarily maintained by corporations engaged in the same or
similar business in the localities where the properties and operations are
located, including insurance in connection with the disposal, handling, storage,
transportation or generation of Hazardous Materials; provided, that nothing
shall prevent the Borrower or any of its Consolidated Subsidiaries from
effecting workers’ compensation or similar insurance in respect of operations in
any state or other jurisdiction through an insurance fund operated by such state
or jurisdiction or from maintaining a system or systems of self-insurance
covering its properties or operations as provided above to the extent that such
self-insurance is customarily effected by corporations engaged in the same or
similar businesses similarly situated and is otherwise prudent in the
circumstances.

 

45



--------------------------------------------------------------------------------

SECTION 5.05. Compliance with Laws. The Borrower will, and will cause each of
its Consolidated Subsidiaries to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, does not
constitute a Material Adverse Effect.

SECTION 5.06. Use of Proceeds. The proceeds of the Loans will be applied by the
Borrower solely for general corporate purposes of the Borrower and its
Subsidiaries. No part of the proceeds of any Loan will be used, whether directly
or indirectly, for any purpose that violates (including on the part of any
Lender) any of the Regulations of the Board, including Regulations U and X, as
in effect from time to time. The Borrower will not request any Borrowing, and
the Borrower will not use or permit its Subsidiaries to use, and shall take
reasonable steps to ensure that it and its Subsidiaries’ respective directors,
officers, employees and agents shall not use, the proceeds of any Borrowing
(a) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (c) in any manner that would
result in the violation of any Sanctions applicable to any party to this
Agreement.

ARTICLE VI

Negative Covenants

Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder and under the other
Loan Documents shall have been paid in full, the Borrower covenants and agrees
with the Lenders that:

SECTION 6.01. Liens. The Borrower will not, and will not permit any of its
Consolidated Subsidiaries (other than the Midstream Subsidiaries) to, create,
incur, assume or permit to exist any Lien on any property or asset now owned or
hereafter acquired by it, or assign or sell any income or revenues (including
accounts receivable) or rights in respect of any thereof, except:

(a) Permitted Encumbrances;

(b) any Lien on any property or asset of the Borrower or any of its Consolidated
Subsidiaries existing on the Effective Date and set forth in Schedule 6.01;
provided that (i) such Lien shall not apply to any other property or asset of
the Borrower or any of its Consolidated Subsidiaries and (ii) such Lien shall
secure only those obligations which it secures on the Effective Date and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any of its Consolidated Subsidiaries or existing on any
property or asset of any Person that becomes a Consolidated Subsidiary after the
Effective Date prior to the time such Person becomes a Consolidated Subsidiary;
provided that (i) such Lien is not created in contemplation of or in connection
with such acquisition or such Person becoming a

 

46



--------------------------------------------------------------------------------

Consolidated Subsidiary, (ii) such Lien shall not apply to any other property or
assets of the Borrower or any of its Consolidated Subsidiaries, (iii) such Lien
shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Consolidated Subsidiary, and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof and (iv) in the case of any Person becoming
a Consolidated Subsidiary as a result of a Division where the Dividing Person is
the Borrower or a Consolidated Subsidiary, such Lien was permitted by this
clause (c) immediately prior to the consummation of such Division;

(d) Liens securing Debt of the Borrower and its Consolidated Subsidiaries
incurred to finance the acquisition of fixed or capital assets by the Borrower
or any Consolidated Subsidiary (other than any Midstream Subsidiary); provided
that (i) such Liens shall be created substantially simultaneously with such
acquisition, (ii) such Liens securing such Debt do not at any time encumber any
property other than the property financed by such Debt and (iii) the principal
amount of Debt secured by any such Lien shall at no time exceed 100% of the
original purchase price of such assets (in the case of a purchase) or fair value
of such property at the time it was acquired (in all other cases);

(e) Liens to secure Debt of the Borrower and its Consolidated Subsidiaries
(other than any Midstream Subsidiaries) not otherwise permitted by this
Section 6.01, provided that, immediately after giving effect to the creation,
incurrence or assumption of any such Lien or of any Debt secured thereby, the
aggregate Debt secured by Liens in reliance on this clause (e) does not
exceed 15% of the Consolidated Net Tangible Assets at such time; and

(f) Liens on assets of the Borrower or any of its Consolidated Subsidiaries
securing Debt or other obligations owed to a Consolidated Subsidiary (other than
a Midstream Subsidiary) or to the Borrower.

SECTION 6.02. Fundamental Changes. (a) The Borrower will not (x) liquidate or
dissolve or (y) consolidate with or merge into any other Person, or permit any
Person to merge or consolidate into it, or make any sale or other disposition of
all or substantially all of its consolidated assets to any other Person, unless,
in the case of this clause (y):

(i) the survivor of any such merger or consolidation or the purchaser or
acquiror of such assets shall be a corporation incorporated under the laws of
one of the States of the United States and not more than 25% of the voting stock
(assuming the conversion of all convertible securities and exercise of all
options, rights or warrants) of such survivor or such purchaser shall be owned
by such other Person or its owners and shareholders;

(ii) such survivor or such purchaser (if not the Borrower) (A) shall deliver all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act, to the extent reasonably requested
in connection therewith by the Administrative Agent or any Lender, and (B) shall
expressly assume the obligations of the Borrower under this Agreement and the
other Loan Documents pursuant to documentation in form and substance
satisfactory to the Administrative Agent; and

 

47



--------------------------------------------------------------------------------

(iii) at the time thereof and immediately after giving effect thereto no Default
shall have occurred and be continuing and the Borrower shall have furnished the
Administrative Agent with evidence of compliance with the provisions of this
Section 6.02.

(b) The Borrower will not, and will not permit any of its Consolidated
Subsidiaries to, engage to any material extent in any business other than
energy-related businesses.

SECTION 6.03. Restrictive Agreements. The Borrower will not, and will not permit
any of its Consolidated Subsidiaries (other than any Midstream Subsidiary) to,
directly or indirectly, enter into, incur or permit to exist any agreement or
other arrangement with any Person (other than any such agreements or
arrangements between or among the Borrower and its Consolidated Subsidiaries
(other than the Midstream Subsidiaries)) that prohibits, restricts or imposes
any condition upon the ability of any Significant Subsidiary (other than any
Midstream Subsidiary) to pay dividends or other distributions with respect to
any shares of its capital stock or to make or repay loans or advances to the
Borrower; provided that the foregoing shall not apply to prohibitions,
restrictions and conditions imposed by any agreement or other arrangement so
long as the Borrower has determined in good faith that such prohibitions,
restrictions and conditions would not reasonably be expected to impair in any
material respect the ability of the Borrower to meet its ongoing obligations
under the Loan Documents.

SECTION 6.04. Future Subsidiary Guarantees. The Borrower will not permit any
Subsidiary to Guarantee any other Debt of the Borrower unless such Subsidiary
has executed and delivered or simultaneously executes and delivers a guarantee
agreement in a form and substance reasonably satisfactory to the Administrative
Agent for the Guarantee of the payment of the obligations hereunder; provided
that, unless such Subsidiary shall have provided a Guarantee in respect of the
Existing Revolving Credit Agreement (or any replacement or refinancing thereof),
the Borrower shall not be obligated to provide any such Guarantee by a
Subsidiary not organized under the laws of the United States, any State thereof
or the District of Columbia if the provision of such Guarantee would result in
an adverse Tax consequence to the Borrower or its Subsidiaries.

SECTION 6.05. Capitalization Ratios. The Borrower shall not permit the Borrower
Capitalization Ratio to exceed, as of the last day of any fiscal quarter, 0.650
to 1.000.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall be in default in the payment when due of any principal of
any Loan on the maturity date thereof;

(b) the Borrower shall be in default for five days in the payment when due of
any interest on any Loan or any other amount (other than principal) due
hereunder or under any other Loan Document;

 

48



--------------------------------------------------------------------------------

(c) any representation or warranty made or deemed made by the Borrower in
Article III or in any other Loan Document or in any certificate of the Borrower
furnished to the Administrative Agent or any Lender in connection with any Loan
Document shall prove to have been incorrect, when made or deemed made, in any
material respect;

(d) the Borrower shall be in default in the performance of (i) any covenant
applicable to it contained in Section 5.02(a), 5.03 (solely with respect to
legal existence of the Borrower), 5.06, 6.01, 6.02, 6.03, 6.04 or 6.05 for five
consecutive days after such default shall have become known to the Borrower or
(ii) any other covenant, condition or agreement applicable to it contained in
any Loan Document (other those specified in clause (a) or (b) of this Article)
for 30 consecutive days after such default shall have become known to the
Borrower;

(e) any obligation of the Borrower or any Significant Subsidiary (other than any
Midstream Subsidiary) in respect of any Debt under the Existing Revolving Credit
Agreement (or any replacement or refinancing thereof) or any other Material
Indebtedness now or hereafter outstanding shall become due by its terms, whether
by acceleration or otherwise, and shall not be paid, extended or refunded or any
default or event of default shall occur in respect of any such obligation and
shall continue for a period of time sufficient to cause or permit the
acceleration of maturity thereof, or the Borrower or any Significant Subsidiary
(other than any Midstream Subsidiary) shall fail to pay any Swap Payment
Obligation of such Person in excess of $150,000,000 when due and payable
(whether by acceleration or otherwise), unless such Person is contesting such
Swap Payment Obligation in good faith by appropriate proceedings and has set
aside appropriate reserves relating thereto in accordance with GAAP; provided
that in the case of any guarantees, endorsements and other contingent
obligations in respect of any such obligation for borrowed money of an entity
other than the Borrower or any Consolidated Subsidiary (other than any Midstream
Subsidiary) (all of the foregoing being herein called “Accommodation Guarantee
Indebtedness”), a default with respect to any Accommodation Guarantee
Indebtedness of such Person shall constitute an Event of Default hereunder only
if there shall have been a default in the performance by such Person of its
obligations with respect to such Accommodation Guarantee Indebtedness and such
default shall continue for more than 30 days after a holder or beneficiary of
such Accommodation Guarantee Indebtedness shall have demanded the performance of
such obligation;

(f) final judgment for the payment of money in excess of $150,000,000 shall be
rendered against the Borrower or any of its Significant Subsidiaries (other than
any Midstream Subsidiary), and the same shall remain undischarged for a period
of 60 days during which the judgment shall not be on appeal with the execution
thereof being effectively stayed or execution thereof shall not be otherwise
effectively stayed;

(g) the Borrower or any of its Significant Subsidiaries (other than any
Midstream Subsidiary) shall (i) apply for or consent to the appointment of a
receiver, trustee, administrator or liquidator of itself or of all or a
substantial part of its assets, (ii) be unable, or admit in writing its
inability or failure, to pay its debts generally, (iii) make a general
assignment for the benefit of creditors, (iv) be adjudicated to be bankrupt or
insolvent, (v) commence any case, proceeding or other action under any existing
or future law relating to bankruptcy, insolvency, reorganization or relief of
debtors seeking to have an order for

 

49



--------------------------------------------------------------------------------

relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent entity, or seeking reorganization, arrangement, adjustment, winding
up, liquidation, dissolution, composition or other relief with respect to it or
its debts or an arrangement with creditors or taking advantage of any insolvency
law or proceeding for the relief of debtors, or file an answer admitting the
material allegations of a petition filed against it in any bankruptcy,
reorganization or insolvency proceeding, or (vi) take corporate action for the
purpose of effecting any of the foregoing;

(h) any case, proceeding or other action shall be instituted in any court of
competent jurisdiction against the Borrower or any of its Significant
Subsidiaries (other than any Midstream Subsidiary), seeking in respect of the
Borrower or any of its Significant Subsidiaries (other than any Midstream
Subsidiary) adjudication in bankruptcy, reorganization, dissolution, winding up,
liquidation, administration, a composition or arrangement with creditors, a
readjustment of debts, the appointment of a trustee, receiver, administrator,
liquidator or the like of the Borrower or any of its Significant Subsidiaries
(other than any Midstream Subsidiary) or of all or any substantial part of its
assets, or other like relief in respect of the Borrower or any of its
Significant Subsidiaries (other than any Midstream Subsidiary) under any
bankruptcy or insolvency law, and such case, proceeding or other action results
in an entry of an order for relief or any such adjudication or appointment or if
such case, proceeding or other action is being contested by the Borrower or any
of its Significant Subsidiaries (other than any Midstream Subsidiary) in good
faith, the same shall continue undismissed, or unstayed and in effect, for any
period of 60 consecutive days; or

(i) at any time subsequent to December 31, 2019 and prior to the Maturity Date,
Continuing Directors shall fail to constitute at least a majority of the Board
of Directors of the Borrower; for the foregoing purpose, the term “Continuing
Directors” means those persons who were directors of the Borrower on
December 31, 2019 and any person whose election or nomination for election as a
director of the Borrower at any time subsequent thereto was approved by at least
a majority of the persons who were then Continuing Directors;

then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent shall, at the
request of the Required Lenders, by notice to the Borrower, take any or all of
the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part (but ratably as among the Loans at the time outstanding), in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower hereunder, shall become due and payable immediately,
in each case, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in the case of any event
with respect to the Borrower described in clause (g) or (h) of this Article, the
Commitments shall immediately and automatically terminate and the principal of
the Loans then outstanding, together with accrued interest thereon and all fees
and other obligations of the Borrower hereunder, shall immediately and
automatically become due and payable, in each case, without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrower.

 

50



--------------------------------------------------------------------------------

ARTICLE VIII

The Administrative Agent

Each of the Lenders hereby irrevocably appoints the entity named as the
Administrative Agent in the heading of this Agreement and its successors to
serve as administrative agent under the Loan Documents and authorizes the
Administrative Agent to take such actions and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof and of the other Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any of its Subsidiaries or other
Affiliates as if it were not the Administrative Agent hereunder and without any
duty to account therefor to the Lenders.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing (and it is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law, and that such term is used as a matter of market custom and is
intended to create or reflect only an administrative relationship between
contracting parties), (b) the Administrative Agent shall not have any duty to
take any discretionary action or to exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that the Administrative Agent is required to exercise as directed
in writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith to be necessary, under the circumstances as provided in the Loan
Documents), provided that the Administrative Agent shall not be required to take
any action that, in its opinion, could expose the Administrative Agent to
liability or be contrary to any Loan Document or applicable law, rule or
regulation, and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries or other Affiliates that is communicated to or obtained
by the Person serving as Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or

 

51



--------------------------------------------------------------------------------

percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith to be necessary, under the circumstances as provided
in the Loan Documents) or in the absence of its own gross negligence or willful
misconduct, with such absence to be presumed unless otherwise determined by a
court of competent jurisdiction by a final and non-appealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof (stating that it is a “notice of default”) is
given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document or the occurrence of any Default,
(iv) the sufficiency, validity, enforceability, effectiveness or genuineness of
this Agreement, any other Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article IV or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent by the proper Person (whether
or not such Person in fact meets the requirements set forth in the Loan
Documents for being the signatory, sender or authenticator thereof). The
Administrative Agent also may rely, and shall not incur any liability for
relying, upon any statement made to it orally or by telephone and believed by it
to be made by the proper Person (whether or not such Person in fact meets the
requirements set forth in the Loan Documents for being the maker thereof), and
may act upon any such statement prior to receipt of written confirmation
thereof. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent, provided that,
other than in the case of any such sub-agent that is an Affiliate of the
Administrative Agent, the Administrative Agent shall provide prompt written
notice of such appointment to the Borrower. The Administrative Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers through their respective Related Parties. The exculpatory provisions of
the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint one
of the Lenders a successor. If no such successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment

 

52



--------------------------------------------------------------------------------

within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and in consultation with the Borrower, appoint one of the Lenders as a
successor Administrative Agent, which shall be a bank with an office in
New York, New York, or an Affiliate of any such bank. If the Administrative
Agent is a Defaulting Lender pursuant to clause (d) of the definition thereof,
the Required Lenders may, to the extent permitted by applicable law, by notice
in writing to the Borrower and the Administrative Agent, remove the
Administrative Agent in its capacity as such and, in consultation with the
Borrower, appoint a successor. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring or removed Administrative Agent, and the retiring or removed
Administrative Agent shall be discharged (to the extent not theretofore
discharged) from its duties and obligations hereunder and under the other Loan
Documents. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation or removal hereunder, the provisions of this Article and
Section 10.03, as well as any exculpatory, reimbursement and indemnification
provisions set forth in any other Loan Document, shall continue in effect for
the benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by them while it was acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, the Arranger or any other Lender, or any of the
Related Parties of any of the foregoing and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, the
Arranger or any other Lender, or any of the Related Parties of any of the
foregoing, and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement or any other Loan Document or
other related agreement or any document furnished hereunder or thereunder.

Each Lender, by delivering its signature page to this Agreement, or delivering
its signature page to an Assignment and Acceptance pursuant to which it shall
become a Lender hereunder, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Loan Document and each other document required
to be delivered to, or be approved by or satisfactory to, the Administrative
Agent or the Lenders on the Effective Date. In determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender sufficiently in advance to
the making of such Loan.

The Arranger shall not have any duties or obligations under this Agreement or
any other Loan Document (except in its capacity, as applicable, as the
Administrative Agent or as a Lender), but the Arranger shall have the benefit of
the indemnities provided for hereunder.

 

53



--------------------------------------------------------------------------------

Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and the Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower, that at least one of the following is and will be true:

(a) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans or the
Commitments,

(b) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

(c) (i) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (ii) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (iii) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (iv) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or

(d) such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

In addition, unless the immediately preceding clause (a) is true with respect to
a Lender or such Lender has not provided another representation, warranty and
covenant as provided in the immediately preceding clause (d), such Lender
further (x) represents and warrants, as of the date such Person became a Lender
party hereto, to, and (y) covenants, from the date such Person became a Lender
party hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent, and each Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower, that none of the Administrative Agent or the Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
involved in such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related to hereto
or thereto).

Each of the Administrative Agent and the Arranger hereby informs the Lenders
that it is not undertaking to provide investment advice or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that it has a financial interest in the transactions contemplated hereby in that
it or an Affiliate thereof (i) may receive interest or other

 

54



--------------------------------------------------------------------------------

payments with respect to the Loans, the Commitments, this Agreement and any
other Loan Documents, (ii) may recognize a gain if it extended the Loans or the
Commitments for an amount less than the amount being paid for an interest in the
Loans or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

ARTICLE IX

[Reserved]

ARTICLE X

Miscellaneous

SECTION 10.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone or electronic
communication as contemplated by paragraph (b) below, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile or email, as follows:

(i) if to the Borrower, to Hess Corporation, 1185 Avenue of the Americas,
New York, New York 10036, Attention of Treasurer (rates@hess.com; Fax
No. (855) 439-8592) and Assistant Treasurer (rates@hess.com; Fax No. (855)
283-6931);

(ii) if to JPMorgan Chase Bank, N.A., as Administrative Agent, to JPMorgan Chase
Bank, N.A., Loan & Agency Services Group, 500 Stanton Christiana Road, NCC5,
Floor 01, Newark, Delaware 19713, Attention of Nicholas Papa (Phone No. (302)
634-1979) (E-mail: nicholas.papa@jpmorgan.com) (E-Fax
12012443629@tls.ldsprod.com); and

(iii) if to any Lender, to it at its address (or facsimile number or email) set
forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by fax shall be deemed to have been given when sent (except that, if not given
during normal business hours for the recipient, shall be deemed to have been
given at the opening of business on the next business day for the recipient);
and notices delivered through electronic communications to the extent provided
in paragraph (b) below shall be effective as provided in such paragraph.

 

55



--------------------------------------------------------------------------------

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including e-mail) or using Electronic
Systems pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices under Article II to any Lender if
such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication or using
Electronic Systems. Any notices or other communications to the Administrative
Agent or the Borrower may be delivered or furnished by electronic communications
pursuant to procedures approved by the recipient thereof prior thereto; provided
that approval of such procedures may be limited or rescinded by any such Person
by notice to each other such Person. Unless the Administrative Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Electronic System shall be deemed received upon the
deemed receipt by the intended recipient, at its e-mail address as described in
the foregoing clause (i), of notification that such notice or communication is
available and identifying the website address therefor; provided that, for both
clauses (i) and (ii) above, if such notice, e-mail or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.

(c) Any party hereto may change its address, telephone number, email address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto (or, in the case of any change by a Lender, by notice to
the Borrower and the Administrative Agent).

(d) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make any Communication by posting such Communication on Debt
Domain, Intralinks, Syndtrak, ClearPar or any other Electronic System. Any
Electronic System is provided “as is” and “as available”. Neither the
Administrative Agent nor any of its Related Parties warrants, or shall be deemed
to warrant, the adequacy of any Electronic System and the Administrative Agent
expressly disclaims liability for errors or omissions in the Communications. No
warranty of any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made, or
shall be deemed to be made, by the Administrative Agent or any of its Related
Parties in connection with the Communications or any Electronic System. In no
event shall the Administrative Agent or any of its Related Parties have any
liability to the Borrower, any Lender or any other Person for damages of any
kind, including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Communications through an Electronic System, except to the
extent of direct or actual damages (and not any special, indirect, consequential
or punitive damages) that are determined by a court of competent jurisdiction in
a final and non-appealable judgment to have resulted from the gross negligence
or willful misconduct of the Administrative Agent or its employees in performing
the services hereunder.

 

56



--------------------------------------------------------------------------------

SECTION 10.02. Waivers; Amendments. (a) No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. Without limiting
the generality of the foregoing, the execution and delivery of any Loan Document
and the making of any Loan shall not be construed as a waiver of any Default,
regardless of whether the Administrative Agent or any Lender or any Related
Party of any of the foregoing may have had notice or knowledge of such Default
at the time.

(b) Except as provided in paragraph (c) of this Section, none of this Agreement
or any other Loan Document, nor any provision hereof or thereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan, or
change the permitted currency thereof, or reduce the rate of interest thereon
(other than by waiving any “default” interest under Section 2.13(e)), or reduce
any fees payable hereunder, without the written consent of each Lender affected
thereby, (iii) postpone the scheduled date of payment of the principal amount of
any Loan, or any interest thereon, or any fees or any other amount payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Section 2.09(c),
Section 2.18(b) or 2.18(c) in a manner that would alter the pro rata termination
or reduction of Commitments or pro rata sharing of payments, as applicable,
required thereby without the written consent of each Lender or (v) change any of
the provisions of this Section or the percentage set forth in the definition of
“Required Lenders” or any other provision of any Loan Document specifying the
number or percentage of Lenders required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder without the
written consent of each Lender; provided further that no amendment, modification
or waiver of this Agreement or any provision hereof that would alter the rights
or duties of the Administrative Agent hereunder shall be effective without the
prior written consent of the Administrative Agent.

(c) Notwithstanding anything to the contrary in paragraph (b) of this Section:

(i) this Agreement and the other Loan Documents may be amended as provided in
Section 2.14(b);

(ii) any provision of this Agreement or any other Loan Document may be amended
by an agreement in writing entered into by the Borrower and the Administrative
Agent to cure any ambiguity, omission, defect or inconsistency or to make
immaterial changes (including, but not limited to, incorporating changes needed
to reflect a successor in interest of any party specifically referred to herein)
so long as, in each case, the Lenders shall have

 

57



--------------------------------------------------------------------------------

received at least five Business Days’ prior written notice thereof and the
Administrative Agent shall not have received, within five Business Days of the
date of such notice to the Lenders, a written notice from the Required Lenders
stating that the Required Lenders object to such amendment;

(iii) this Agreement may be amended by an agreement in writing entered into by
the Borrower and the Administrative Agent to make any change favorable to the
Lenders that is contemplated by the Fee Letter and, for the avoidance of doubt,
the Fee Letter may only be amended, waived or modified, and any Default or Event
of Default arising thereunder may only be waived, with the prior written consent
of JPMorgan; and

(iv) no consent with respect to any amendment, waiver or other modification of
this Agreement or any other Loan Document shall be required of any Defaulting
Lender, except with respect to (A) any amendment, waiver or other modification
referred to in clause (i), (ii) or (iii) of the first proviso of paragraph
(b) of this Section and then only in the event such Defaulting Lender shall be
affected by such amendment, waiver or other modification or (B) any amendment,
waiver or other modification requiring the consent of all the Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
than the other affected Lenders.

(d) The Administrative Agent may, but shall have no obligation to, with the
prior written consent of any Lender, execute amendments, waivers or other
modifications of this Agreement on behalf of such Lender. Any amendment, waiver
or other modification effected in accordance with this Section 10.02 shall be
binding upon each Person that is at the time thereof a Lender and each Person
that subsequently becomes a Lender.

SECTION 10.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower agrees to
pay (i) all reasonable out-of-pocket expenses incurred by the Administrative
Agent, the Arranger and each of their respective Affiliates (including the
reasonable and documented fees, disbursements and other charges of one firm of
counsel for the foregoing, taken as a whole, and, if reasonably necessary, of
one firm of local counsel in any relevant jurisdiction), in connection with the
syndication of the credit facility provided for herein, the preparation and
administration of this Agreement, the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) and (ii) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent, the Arranger or any Lender (including the reasonable and documented fees,
disbursements and other charges of one firm of counsel for the foregoing, taken
as a whole, and, if reasonably necessary, of one firm of local counsel in any
relevant jurisdiction (and, in the case of an actual or perceived conflict of
interest where the relevant Person affected by such conflict informs the
Borrower of such conflict and thereafter retains its own counsel (including, if
reasonably necessary, its own local counsel in any relevant jurisdiction), of
such conflict counsel for such affected Person and all similarly situated
Persons, taken as a whole)), in connection with the enforcement or protection of
its rights in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or in connection with the Loans made
hereunder, including in connection with any workout, restructuring or
negotiations in respect thereof.

 

58



--------------------------------------------------------------------------------

(b) The Borrower agrees to indemnify the Administrative Agent, the Arranger and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”), against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses
(including the reasonable and documented fees, disbursements and other charges
of one firm of counsel for any Indemnitee, and, if reasonably necessary, of one
firm of local counsel in any relevant jurisdiction (and, in the case of an
actual or perceived conflict of interest where the relevant Indemnitee affected
by such conflict informs the Borrower of such conflict and thereafter retains
its own counsel (including, if reasonably necessary, its own local counsel in
any relevant jurisdiction), of such conflict counsel for such affected
Indemnitee and all similarly situated Indemnitees, taken as a whole)) incurred
by or asserted against any Indemnitee arising out of, in connection with, or as
a result of (i) the execution or delivery of this Agreement, any other Loan
Document or any other agreement or instrument contemplated hereby or thereby,
the performance by the parties hereto or thereto of their respective obligations
hereunder or thereunder or the consummation of the Transactions or any other
transactions contemplated hereby or thereby, (ii) any Loan or the use of the
proceeds therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and whether initiated
against or by any party to this Agreement or any other Loan Document, any
Affiliate of any of the foregoing or any third party (and regardless of whether
any Indemnitee is a party thereto); provided, that such indemnity shall not, as
to any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted (A) from the
gross negligence or willful misconduct of such Indemnitee, its Affiliates or
their officers, directors or employees or (B) from a material breach of this
Agreement by such Indemnitee. This Section 10.03(b) shall not apply with respect
to Taxes, other than Taxes that represent losses, claims or damages arising from
any non-Tax claim.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent (or any sub-agent thereof) or any Related
Party of the Administrative Agent (or any such sub-agent thereof), under
paragraph (a) or (b) of this Section (and without limiting the obligation of the
Borrower to pay such amount), each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent) or such Related Party, as the case
may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub agent) in its
capacity as such, or against any Related Party of the Administrative Agent (or
any such sub-agent thereof) acting for the Administrative Agent (or any such
sub-agent) in connection with such capacity. For purposes of this paragraph, a
Lender’s “pro rata share” shall be determined based upon its share of the sum of
the Commitments and outstanding Loans, in each case, at the time (or most
recently in effect or outstanding).

 

59



--------------------------------------------------------------------------------

(d) To the extent permitted by applicable law, (i) the Borrower shall assert,
and the Borrower hereby waives, any claim against any Indemnitee, on any theory
of liability, for any damages arising from the use by others of information or
other materials obtained through telecommunications, electronic or other
information transmission systems (including the Internet and Electronic
Systems), except to the extent that such damages are determined by a court of
competent jurisdiction by a final and non-appealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee or from a
material breach of this Agreement by such Indemnitee, and (ii) no party hereto
shall assert, and each such party hereby waives, any claim against any other
party, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any other agreement or instrument contemplated hereby or thereby, the
Transactions, any Loan or the use of the proceeds thereof; provided that nothing
in this sentence shall relieve the Borrower of any obligation it may have to
indemnify an Indemnitee against special, indirect, consequential or punitive
damages asserted against such Indemnitee by a third party.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

SECTION 10.04. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not (other than as expressly permitted by Section 6.02(a)) assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (e) of this Section), the
Arranger and, to the extent expressly contemplated hereby, the Related Parties
of the Administrative Agent, the Arranger and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Any Lender may assign to one or more Eligible Assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitments and its Loans); provided that (i) each of the Borrower (provided
that (A) in the case of an assignment to a Lender or an Affiliate of a Lender or
to an Approved Fund or (B) upon the occurrence and during the continuance of an
Event of Default arising under clause (a), (b), (g) or (h) of Article VII, the
consent of the Borrower shall not be required; and provided further that the
Borrower shall be deemed to have consented to an assignment unless it shall have
objected thereto by written notice to the Administrative Agent within 10
Business Days after having received a written request for its consent to such
assignment) and the Administrative Agent must give their prior written consent
to such assignment (which consent shall not be unreasonably withheld, delayed or
conditioned), (ii) except in the case of an assignment to a Lender, an Affiliate
of a Lender or an Approved Fund or an assignment of the entire remaining amount
of the assigning Lender’s Commitment or Loans, the amount of the Commitment or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $10,000,000 unless
each of the Borrower and the Administrative Agent shall otherwise consent
(provided that upon the occurrence and during the continuance of an Event of
Default arising under clause (a), (b), (g) or (h) of Article VII, the consent of
the Borrower shall not be required, provided further that the Borrower shall be
deemed to have consented to such other amount unless

 

60



--------------------------------------------------------------------------------

it shall have objected thereto by written notice to the Administrative Agent
within 10 Business Days after having received a written request for its consent
to such assignment), (iii) each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement, (iv) the parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Acceptance (or
an agreement incorporating by reference a form of Assignment and Acceptance
posted on any Electronic System), together (except in the case of an assignment
by a Lender to one of its Affiliates or an assignment as a result of any of the
events contemplated by Section 2.19) with a processing and recordation fee of
$3,500, and (v) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent any tax forms required by Section 2.17(f) and an
Administrative Questionnaire in which the assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain MNPI) will
be made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws. Upon acceptance and recording pursuant to paragraph (d)
of this Section, from and after the effective date specified in each Assignment
and Acceptance, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 10.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section.

(c) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Acceptance delivered to it and records of the names and addresses of the
Lenders, and the Commitments of, and principal amount of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(d) Upon its receipt of a duly completed Assignment and Acceptance (or an
agreement incorporating by reference a form of Assignment and Acceptance posted
on any Electronic System) executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire and any tax forms required by
Section 2.17(f) (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

61



--------------------------------------------------------------------------------

(e) Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more Eligible Assignees (each a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement or any other Loan
Document; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 10.02(b) that
affects such Participant. Subject to paragraph (f) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.15,
2.16 and 2.17 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section. Each Lender
selling participations shall keep a register (the “Participant Register”) in
which it shall record the name and address of each Participant to which such
Lender sells participations and the amount and terms of such participations,
acting for this purpose as a non-fiduciary agent of the Borrower; provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such Commitment, Loan
or other obligation is in registered form under Section 5f.103-1(c) and proposed
Section 1.163-5(b) of the United States Treasury regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participations sold to such Participant, unless the
sale of the participations to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participations sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17(f) as
though it were a Lender.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any such pledge or assignment to a Federal Reserve Bank or any
central bank with jurisdiction over such Lender, and this Section shall not
apply to any such pledge or assignment of a security interest; provided that no
such pledge or assignment of a security interest shall release a Lender from any
of its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

 

62



--------------------------------------------------------------------------------

SECTION 10.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower in the Loan Documents and in the certificates or
other instruments delivered in connection with or pursuant to this Agreement or
any other Loan Document shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Lender or any Affiliate of any of the foregoing may
have had notice or knowledge of any Default or incorrect representation or
warranty at the time any Loan Document is executed and delivered or any credit
is extended hereunder, and shall continue in full force and effect as long as
the principal of or any accrued interest on any Loan or any fee or any other
amount payable under this Agreement or any other Loan Document is outstanding
and unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.15, 2.16, 2.17 and 10.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.

SECTION 10.06. USA PATRIOT Act and the Beneficial Ownership Regulation. Each
Lender hereby notifies the Borrower that pursuant to the requirements of the USA
PATRIOT Act and/or the Beneficial Ownership Regulation, it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the USA
PATRIOT Act and the Beneficial Ownership Regulation.

SECTION 10.07. Counterparts; Integration; Effectiveness; Electronic Execution.
(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof, including the commitments of the Lenders and, if applicable, their
Affiliates under any commitment advices submitted in connection with the
Facility (but do not supersede any provisions of any engagement letter or any
fee letter entered into in connection with the Facility that do not by the terms
of such documents terminate upon the effectiveness of this Agreement, all of
which provisions shall remain in full force and effect). This Agreement shall
become effective on the Effective Date, and thereafter shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile, e-mailed .pdf or any other electronic image shall be
effective as delivery of a manually executed counterpart of this Agreement.

(b) The words “execution”, “signed”, “signature”, “delivery” and words of like
import in or relating to any document to be signed in connection with this
Agreement or any other Loan Document and the transactions contemplated hereby
shall be deemed to include Electronic Signatures, deliveries or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
thereof or the use of a paper-based recordkeeping system, as the case may be, to
the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other

 

63



--------------------------------------------------------------------------------

similar state laws based on the Uniform Electronic Transactions Act; provided
that nothing herein shall require the Administrative Agent to accept electronic
signatures in any form or format without its prior written consent. Without
limiting the generality of the foregoing, the Borrower hereby (i) agrees that,
for all purposes, including in connection with any workout, restructuring,
enforcement of remedies, bankruptcy proceedings or litigation among the
Administrative Agent, the Lenders and the Borrower, electronic images of this
Agreement or any other Loan Document (in each case, including with respect to
any signature pages thereto) shall have the same legal effect, validity and
enforceability as any paper original, and (ii) waives any argument, defense or
right to contest the validity or enforceability of the Loan Documents based
solely on the lack of paper original copies of any Loan Documents, including
with respect to any signature pages thereto.

SECTION 10.08. Severability. Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

SECTION 10.09. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower, now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured. The rights of each Lender and its Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender or Affiliate may have. Each Lender agrees to
notify the Borrower and the Administrative Agent promptly after any such set off
and application; provided that the failure to give notice shall not affect the
validity of such set off and application.

SECTION 10.10. Governing Law; Jurisdiction; Consent to Service of Process;
Process Agent; Waiver of Immunity. (a) This Agreement shall be construed in
accordance with and governed by the law of the State of New York.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the jurisdiction of the United States District Court of the
Southern District of New York and the Supreme Court of the State of New York
sitting in New York County, and any appellate court from any thereof, in any
suit, action or proceeding arising out of or relating to this Agreement or any
other Loan Document, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such suit, action or proceeding against the
Administrative Agent, the Arranger or any Lender shall be brought, and shall be
heard and determined exclusively in such Federal Court, or, in the event such
Federal Court lacks subject matter jurisdiction, such New York State court. Each
of the parties hereto agrees that a final judgment in any such suit, action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other

 

64



--------------------------------------------------------------------------------

manner provided by law. Nothing in this Agreement or any other Loan Document
shall affect any right that the Administrative Agent, the Arranger or any Lender
may otherwise have to bring any suit, action or proceeding relating to this
Agreement or any other Loan Document against the Borrower or its properties in
the courts of any jurisdiction.

(c) Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such suit,
action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices to it in Section 10.01. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

SECTION 10.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 10.12. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 10.13. Confidentiality; Non-Public Information. (a) Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
and to not disclose the Information (as defined below), except that Information
may be disclosed (i) to its and its Affiliates’ directors, members, partners,
officers, employees and agents, including accountants, legal counsel and other
advisers, on a need-to-know basis (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential or shall
otherwise be bound by an obligation of confidentiality), (ii) to the extent
requested by any regulatory authority (including (A) any self-regulatory
authority, such as the National Association of Insurance Commissioners and
(B) in connection with a pledge or assignment permitted under Section 10.04(g)),
(iii) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process (in which

 

65



--------------------------------------------------------------------------------

case such applicable party hereto agrees to inform the Borrower promptly thereof
to the extent practical and not prohibited by applicable law), (iv) to any other
party to this Agreement, (v) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or under any other Loan Document, (vi) subject to an agreement
containing provisions at least as restrictive as those of this Section, to
(A) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (B) any
actual or prospective direct or indirect counterparty (or its advisors) to any
securitization, swap or derivatives transaction, relating to the Borrower, any
of its Subsidiaries and the obligations hereunder, (vii) with the consent of the
Borrower, (viii) on a confidential basis to any rating agency in connection with
rating the Borrower or its Subsidiaries or the credit facility provided for
herein or (ix) to the extent such Information (A) becomes publicly available
other than as a result of a breach of this Section or (B) becomes available to
the Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower or any Subsidiary and such source is not, to the
knowledge of the Administrative Agent or such Lender, subject to contractual or
fiduciary confidentiality obligations owing to the Borrower or any Subsidiary
with respect to such Information. In addition, each of the Administrative Agent
and the Lenders may disclose the existence of this Agreement and the terms of
this Agreement to market data collectors, similar service providers to the
lending industry and service providers to the Administrative Agent and the
Lenders in connection with the administration of this Agreement, the other Loan
Documents and the Commitments, including the CUSIP Service Bureau. For the
purposes of this Section, “Information” means all information received (whether
prior to, or after the Effective Date) from or on behalf of the Borrower, any
Subsidiary or any Affiliate of the foregoing relating to the Borrower, any
Subsidiary or any Affiliate of the foregoing or their respective businesses,
financial condition, operations or assets, other than any such information that
is available to the Administrative Agent or any Lender on a nonconfidential
basis prior to disclosure by or on behalf of the Borrower, any Subsidiary or any
Affiliate of the foregoing; provided that in the case of information received
from the Borrower after the Effective Date, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

(b) Each Lender acknowledges that information furnished to it pursuant to this
Agreement may include MNPI, and confirms that it has developed compliance
procedures regarding the use of MNPI and that it will handle such MNPI in
accordance with those procedures and applicable law, including Federal and state
securities laws.

(c) All information, including requests for waivers and amendments, furnished by
the Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or any other Loan Document will be syndicate-level
information, which may contain MNPI. Accordingly, each Lender represents to the
Borrower and the Administrative Agent that it has identified in its
Administrative Questionnaire a credit contact who may receive information that
may contain MNPI in accordance with its compliance procedures and applicable
law, including Federal and state securities laws.

 

66



--------------------------------------------------------------------------------

SECTION 10.14. No Fiduciary Relationship. The Borrower agrees that in connection
with all aspects of the transactions contemplated by the Loan Documents and any
communications in connection therewith, the Borrower and its Affiliates, on the
one hand, and the Administrative Agent, the Arranger, the Lenders and their
respective Affiliates, on the other hand, will have a business relationship that
does not create, by implication or otherwise, any fiduciary duty or advisory or
agency relationship on the part of the Administrative Agent, the Arranger, the
Lenders or their respective Affiliates, and no such duty or relationship will be
deemed to have arisen in connection with any such transactions or
communications. The Borrower agrees that it will not assert any claims against
the Administrative Agent, the Arranger, the Lenders or their respective
Affiliates with respect to any breach or alleged breach of a fiduciary duty in
connection with any aspect of any transaction contemplated hereby. The
Administrative Agent, the Arranger, each Lender and their respective Affiliates
may have economic interests that conflict with those of the Borrower, its
equityholders and/or their respective Affiliates.

SECTION 10.15. [Reserved].

SECTION 10.16. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the NYFRB Rate to the date of repayment, shall have
been received by such Lender.

SECTION 10.17. Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

 

67



--------------------------------------------------------------------------------

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.

[Remainder of page intentionally left blank]

 

68



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

HESS CORPORATION, as the Borrower by  

/s/ John P. Rielly

  Name: John P. Rielly   Title: Senior Vice President and Chief Financial
Officer

 

[Signature Page to the Hess Corporation Term Loan Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent by  

/s/ Arina Mavilian

  Name: Arina Mavilian   Title: Authorized Signatory

 

[Signature Page to the Hess Corporation Term Loan Agreement]



--------------------------------------------------------------------------------

Schedule 2.01

Commitments

 

Lender

   Commitments  

JPMorgan Chase Bank, N.A.

   $ 1,000,000,000.00     

 

 

 

Total

   $ 1,000,000,000.00     

 

 

 



--------------------------------------------------------------------------------

Schedule 3.10

Scheduled Debt – Consolidated Subsidiaries

 

Consolidated Subsidiary   

Balance as of

December 31, 2019

(in millions)

 

Hess Exploration & Production Malaysia BV

   $ 255     

 

 

 

Total

   $ 255  

Hess Midstream Operations LP

  

5.625% Senior Unsecured Notes due 2026

   $ 787  

5.125% Senior Unsecured Notes due 2028

   $ 540  

Term Loan A

   $ 394  

Revolving Credit Facility

   $ 32     

 

 

 

Total

   $ 1,753  

Total Consolidated Subsidiary Debt

   $ 2,008     

 

 

 



--------------------------------------------------------------------------------

Schedule 6.01

Existing Liens

None.



--------------------------------------------------------------------------------

EXHIBIT A

to Term Loan Agreement

[FORM OF]

ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Assignment Effective Date set forth below and is entered into by and between
the Assignor (as defined below) and the Assignee (as defined below). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Term Loan Agreement identified below (the “Credit Agreement”), receipt of a copy
of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex I attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Acceptance as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Assignment Effective Date
inserted by the Administrative Agent as contemplated below (i) all of the
Assignor’s rights and obligations in its capacity as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of all
of such outstanding rights and obligations of the Assignor under the facility
set forth below and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity, in each case to the extent related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Acceptance, without representation or warranty by the
Assignor.

 

1.    Assignor:   

 

2.    Assignee:   

 

      [a Lender] [an Affiliate of [Lender]] [an Approved Fund of [Lender]] 3.   
Borrower:    Hess Corporation 4.    Administrative Agent:            JPMorgan
Chase Bank, N.A., the Administrative Agent under the Credit Agreement



--------------------------------------------------------------------------------

5.    Credit Agreement:    Term Loan Agreement, dated as of March [16], 2020 (as
amended, restated, amended and restated, supplemented and/or otherwise modified
from time to time), among Hess Corporation, the lenders from time to time party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent 6.    Assigned
Interest:1   

 

Aggregate Amount of Commitments/Loans of all Lenders

   Amount of
Commitments/Loans
Assigned      Percentage Assigned
of Aggregate Amount
of
Commitments/Loans
of all Lenders2  

$

   $          %  

Assignment Effective Date:    _____________ ___, 20___ [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

 

1 

To comply with the minimum assignment amounts set forth in 10.04(b)(iii) of the
Credit Agreement.

2 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Name:   Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Name:   Title:

 

Consented to and Accepted:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:  

 

  Name:   Title: [Consented to: HESS CORPORATION By:  

 

  Name:   Title:]3

 

 

3 

To be included only if the consent of the Borrower is required by
Section 10.04(b) of the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX I

HESS CORPORATION TERM LOAN AGREEMENT

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, other than the statements,
warranties or representations made by it herein, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents, (iii) the financial condition of the Borrower, any of its
Subsidiaries or other Affiliates or any other Person obligated in respect of any
Loan Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or other Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements specified in the Credit Agreement that are required to be satisfied
by it in order to acquire the Assigned Interest and become a Lender, (iii) from
and after the Assignment Effective Date, it shall be bound by the provisions of
the Credit Agreement and the other Loan Documents as a Lender thereunder and, to
the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement and the other
Loan Documents, together with copies of the most recent financial statements
delivered pursuant to Section 5.01 thereof, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender and (v) attached to this Assignment and Acceptance is any documentation
required to be delivered by it pursuant to Section 2.17 of the Credit Agreement,
duly completed and executed by the Assignee (including, if the Assignee is a
Lender that is a United States Person, IRS Form W-9 certifying that such Lender
is exempt from United States Federal backup withholding tax and, if the Assignee
is a Foreign Lender, IRS Form W-8-BEN, IRS Form W-8-BEN-E, IRS Form W-8ECI or
IRS Form W-8IMY, as applicable); and (b) agrees that (i) it will, independently
and without reliance on the Administrative Agent, the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Credit Agreement
and the other Loan Documents are required to be performed by it as a Lender.



--------------------------------------------------------------------------------

2. Payments. From and after the Assignment Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignee whether
such amounts have accrued prior to or on or after the Assignment Effective Date.
The Assignor and the Assignee shall make all appropriate adjustments in payments
by the Administrative Agent for periods prior to the Assignment Effective Date
or with respect to the making of this assignment directly between themselves.

3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute one instrument. Delivery of an executed counterpart of a
signature page of this Assignment and Acceptance by facsimile or electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Assignment and Acceptance. This Assignment and Acceptance shall be
construed in accordance with and governed by the law of the State of New York.

 

2



--------------------------------------------------------------------------------

EXHIBIT B

to Term Loan Agreement

[FORM OF] NOTE

[Date]

FOR VALUE RECEIVED, the undersigned, Hess Corporation, a Delaware corporation
(the “Borrower”), unconditionally promises to pay to ________________________
(the “Lender”), or its registered assigns, the aggregate unpaid principal amount
of all Loans made by the Lender to the Borrower pursuant to the Term Loan
Agreement, dated as of March [16], 2020 (as amended, restated, amended and
restated, supplemented and/or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the lenders from time to time party thereto
(including the Lender) and JPMorgan Chase Bank, N.A., as Administrative Agent,
on such dates and in such amounts as are set forth in the Credit Agreement. The
amounts payable under the Credit Agreement may be reduced only in accordance
with the terms of the Credit Agreement. Unless otherwise defined, capitalized
terms used herein have the meanings provided in the Credit Agreement.

The Borrower also promises to pay interest on the unpaid principal amount hereof
from time to time outstanding from and including the date hereof until maturity
(whether by acceleration or otherwise) and, after maturity, until paid, at the
rates per annum and on the dates specified in the Credit Agreement.

Payments of both principal and interest are to be made without setoff or
counterclaim in lawful money of the United States of America in same day or
immediately available funds to the account designated by the Administrative
Agent.

This Note is one of the Notes referred to in, and evidences the Loans made by
the Lender under, the Credit Agreement, to which reference is made for a
statement of the terms and conditions on which the Borrower is permitted and
required to make prepayments and repayments of principal of the indebtedness
evidenced by this Note and on which such indebtedness may be declared to be or
shall automatically become immediately due and payable.

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

HESS CORPORATION By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

LOAN AND PRINCIPAL PAYMENTS

 

Date

   Amount
of Loan    Amount of
Principal
Repaid    Unpaid
Principal
Balance    Notations
Made By

 

2



--------------------------------------------------------------------------------

EXHIBIT C

to Term Loan Agreement

[FORM OF] BORROWING REQUEST

JPMorgan Chase Bank, N.A.,

as the Administrative Agent

Loan & Agency Services Group

500 Stanton Christiana Road, NCC5, Floor 1

Newark, Delaware 19713

Attention: Nicholas Papa

E-Fax: 12012443639@tls.ldsprod.com

[Date]

Ladies and Gentlemen:

Reference is made to the Term Loan Agreement, dated as of March [16], 2020 (as
amended, restated, amended and restated, supplemented and/or otherwise modified
from time to time, the “Credit Agreement”), among Hess Corporation (the
“Borrower”), the lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent. Capitalized terms used but not otherwise
defined herein shall have the meanings specified in the Credit Agreement.

This notice constitutes a Borrowing Request, and the Borrower hereby gives you
notice, pursuant to Section 2.03 of the Credit Agreement, that it requests a
Borrowing under the Credit Agreement, and in connection therewith specifies the
following information with respect to such Borrowing:

 

  (A)

Aggregate principal amount of Borrowing:1 [$]                                 

 

  (B)

Date of Borrowing:2                                          
                                  

 

  (C)

Type of Borrowing:3                                          
                                 

 

  (D)

Interest Period:4                                          
                                         

 

 

1 

Must comply with Section 2.02(c) of the Credit Agreement.

2 

Must be a Business Day.

3 

Specify ABR Borrowing or Eurodollar Borrowing.

4 

Applicable to Eurodollar Borrowings only. Shall be subject to the definition of
“Interest Period” and can be a period of one week (if generally available) or
one, two, three or six months.



--------------------------------------------------------------------------------

  (E)

Location and number of the account of the Borrower to which proceeds of the
requested Borrowing are to be disbursed: [Name of Bank] (Account
No.:_________________________________________)]

The Borrower hereby represents and warrants to the Administrative Agent and the
Lenders that, on the date of this Borrowing Request and on the date of the
requested Borrowing, the conditions specified in Sections 4.02(a) and 4.02(b) of
the Credit Agreement are and shall be satisfied.

 

Very truly yours, HESS CORPORATION, By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT D

to Term Loan Agreement

[FORM OF] INTEREST ELECTION REQUEST

JPMorgan Chase Bank, N.A.,

as the Administrative Agent

Loan & Agency Services Group

500 Stanton Christiana Road, NCC5, Floor 1

Newark, Delaware 19713

Attention: Nicholas Papa

E-Fax: 12012443639@tls.ldsprod.com

[Date]

Ladies and Gentlemen:

Reference is made to the Term Loan Agreement, dated as of March [16], 2020 (as
amended, restated, amended and restated, supplemented and/or otherwise modified
from time to time, the “Credit Agreement”), among Hess Corporation (the
“Borrower”), the lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent. Capitalized terms used but not otherwise
defined herein shall have the meanings specified in the Credit Agreement.

This notice constitutes an Interest Election Request and the Borrower hereby
gives you notice, pursuant to Section 2.08 of the Credit Agreement, that it
requests the conversion or continuation of a Borrowing under the Credit
Agreement, and in that connection the Borrower specifies the following
information with respect to such Borrowing and each resulting Borrowing:

 

          

1.  Borrowing to which this request applies:

 

 

                     

Principal Amount:

 

 

    

Type:

 

 

    

Interest Period1:

 

 

    

2.  Effective date of this election2:

 

 

    

3.  Resulting Borrowing[s]3

      

Principal Amount4:

 

 

    

Type5:

 

 

                     

Interest Period6:

           

 

1 

In the case of a Eurodollar Borrowing, specify the last day of the current
Interest Period therefor.

2 

Must be a Business Day.

3 

If different options are being elected with respect to different portions of the
Borrowing, provide the information required by this item 3 for each resulting
Borrowing. Each resulting Borrowing shall be subject to Section 2.02(c) of the
Credit Agreement.

4 

Indicate the principal amount of the resulting Borrowing.

5 

Specify whether the resulting Borrowing is to be a ABR Borrowing or a Eurodollar
Borrowing.

6

Applicable only if the resulting Borrowing is to be a Eurodollar Borrowing.
Shall be subject to the definition of “Interest Period” and can be a period of
one week (if generally available) or one, two, three or six months.



--------------------------------------------------------------------------------

Very truly yours, HESS CORPORATION, By:  

 

  Name:   Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT E

to Term Loan Agreement

[Reserved]



--------------------------------------------------------------------------------

EXHIBIT F

to Term Loan Agreement

[Reserved]



--------------------------------------------------------------------------------

EXHIBIT G-1

to Term Loan Agreement

[Reserved]



--------------------------------------------------------------------------------

EXHIBIT G-2

to Term Loan Agreement

[Reserved]



--------------------------------------------------------------------------------

EXHIBIT H-1

to Term Loan Agreement

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships

For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Term Loan Agreement, dated as of March [16],
2020 (as amended, restated, amended and restated, supplemented and/or otherwise
modified from time to time, the “Credit Agreement”), among Hess Corporation, a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto and JPMorgan Chase Bank, N.A., as the Administrative Agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (b) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (c) it is not a “10-percent
shareholder” of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (d) it is not a “controlled foreign corporation” related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (i) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (ii) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER], by  

 

  Name:   Title:

Date:                          , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT H-2

to Term Loan Agreement

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships

For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Term Loan Agreement, dated as of March [16],
2020 (as amended, restated, amended and restated, supplemented and/or otherwise
modified from time to time, the “Credit Agreement”), among Hess Corporation, a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto and JPMorgan Chase Bank, N.A., as the Administrative Agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(b) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(c) it is not a “10-percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (d) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (i) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (ii) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT], by  

 

  Name:   Title:

Date:                          , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT H-3

to Term Loan Agreement

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships

For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Term Loan Agreement, dated as of March [16],
2020 (as amended, restated, amended and restated, supplemented and/or otherwise
modified from time to time, the “Credit Agreement”), among Hess Corporation, a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto and JPMorgan Chase Bank, N.A., as the Administrative Agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
participation in respect of which it is providing this certificate, (b) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (c) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its
direct or indirect partners/members is a “10-percent shareholder” of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (e) none of
its direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with an IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (b) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (i) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender, and (ii) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT], by  

 

  Name:   Title:

Date:                          , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT H-4

to Term Loan Agreement

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships

For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Term Loan Agreement, dated as of March [16],
2020 (as amended, restated, amended and restated, supplemented and/or otherwise
modified from time to time, the “Credit Agreement”), among Hess Corporation, a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto and JPMorgan Chase Bank, N.A., as the Administrative Agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (b) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (c) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a “bank” extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its direct
or indirect partners/members is a “10-percent shareholder” of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (e) none of its
direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with an
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (a) an IRS
Form W-8BEN or W-8BEN-E, as applicable, or (b) an IRS Form W-8IMY accompanied by
an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (i) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (ii) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER], by  

 

  Name:   Title:

Date:                          , 20[    ]